Case 18-33967-bjh11 Doc 25 Filed 12/05/18                    Entered 12/05/18 14:18:15              Page 1 of 64



Trey A. Monsour                                              Jeremy R. Johnson (Pro Hac Vice Pending)
State Bar No. 14277200                                       Polsinelli PC
Polsinelli PC                                                600 3rd Avenue, 42nd Floor
2950 N. Harwood, Suite 2100                                  New York, New York 10016
Dallas, Texas 75201                                          Telephone: (212) 684-0199
Telephone: (214) 397-0030                                    Facsimile: (212) 684-0197
Facsimile: (214) 397-0033                                    jeremy.johnson@polsinelli.com
tmonsour@polsinelli.com


PROPOSED COUNSEL TO THE DEBTORS
AND DEBTORS IN POSSESSION

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                       §
In re:                                                 §        Chapter 11
                                                       §
Senior Care Centers, LLC, et al.,1                     §        Case No. 18-18-33967 (BJH)
                                                       §
                           Debtors.                    §        (Joint Administration Requested)
                                                       §

          DECLARATION OF KEVIN O’HALLORAN, CHIEF RESTRUCTURING
             OFFICER OF SENIOR CARE CENTERS, LLC, IN SUPPORT OF
               CHAPTER 11 PETITIONS AND FIRST DAY PLEADINGS

         I, Kevin O’Halloran, hereby declare under penalty of perjury:

         1.       I am the Chief Restructuring Officer (“CRO”) of Senior Care Centers, LLC and

its subsidiaries (collectively, the “Debtors” or the “Company”) in the above-captioned chapter

11 cases (collectively, the “Chapter 11 Cases”). I have served as CRO of the Debtors since

November 18, 2018.

         2.       In addition to my role with the Debtors, I am also a principal of Newbridge

Management, LLC (“Newbridge”). At Newbridge, I provide broad restructuring, crisis



1
   A list of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, is attached hereto as Exhibit A. The Debtors’ mailing address is 600 North Pearl Street, Suite
1100, Dallas, Texas 75201.


66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18            Entered 12/05/18 14:18:15        Page 2 of 64



management, and financial advisory services across a wide spectrum of distressed situations.

Newbridge and I specialize in corporate restructurings, acquisitions/sales and due diligence,

implementation and/or monitoring of bankruptcy plans and settlements, and have worked with a

number of companies across a range of real estate, finance, service and manufacturing industries,

both public and private, through reorganization and liquidation programs. I have been appointed

as a Receiver in the Federal District Courts, as well as by State Courts, in Alabama, Colorado,

Georgia, Missouri, North Carolina, Pennsylvania, and Tennessee, and as a Liquidator by the

Grand Court of the Cayman Islands. In addition, I have been appointed as Chapter 11 Trustee,

Examiner, as well as Plan Trustee and Liquidating Agent for a number of Chapter 11 cases by

the Federal Bankruptcy Courts in Alabama, Arizona, Florida, Georgia, Tennessee and Virginia. I

have been retained in numerous cases by boards of directors, with Court approval, as chief

restructuring officer. In these cases I have been responsible for the management of corporations,

significant asset sales, as well as complex litigation including professional malpractice, securities

and investor rights issues.

         3.    In my capacity as CRO of the Debtors, I have personal knowledge of, and am

familiar with, the business affairs, day-to-day operations, books and records, and financial

condition of the Debtors. Additionally, I have worked with certain interim management and

other personnel (the “BDO Personnel”) provided by BDO USA, LLP (together with its

affiliates, “BDO”).

         4.    As CRO, I am authorized to make this declaration (the “Declaration”) on behalf

of the Debtors. Except as otherwise noted, I have personal knowledge of the matters set forth

herein or have gained knowledge of such matters from the Debtors’ employees, agents,




                                                 2
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18          Entered 12/05/18 14:18:15     Page 3 of 64



attorneys, and advisors, the accuracy and completeness of which information I relied upon to

provide this Declaration.

         5.    I submit this Declaration to assist the Court and parties in interest in

understanding the circumstances that led to the commencement of these Chapter 11 Cases and in

support of: (a) the Debtors’ voluntary petitions for relief under Chapter 11 of Title 11 of the

United States Code (the “Bankruptcy Code”) filed on the date hereof (the “Petition Date”) in

the United States Bankruptcy Court for the Northern District of Texas, Dallas Division (the

“Court”); and (b) the relief that the Debtors have requested from the Court pursuant to the

motions and pleadings (collectively, the “First Day Pleadings”).

         6.    Contemporaneously herewith, the Debtors have filed the following First Day

Pleadings:

               a.     Motion of Debtors for Entry of an Order (I) Directing Joint
                      Administration of Their Chapter 11 Cases, and (II) Granting
                      Related Relief (the “Joint Administration Motion”);

               b.     Motion of Debtors for Entry of an Order (I) Authorizing the Filing
                      of a Consolidated Mailing Matrix and Consolidated List of Forty
                      Largest Unsecured Creditors, and (II) Approving the Form and
                      Manner of Notice of Commencement of These Chapter 11 Cases
                      (the “Consolidated Creditor Motion”);

               c.     Motion of the Debtors for Entry of an Order Pursuant to
                      Bankruptcy Rule 1007 Extending the Deadline to File Schedules of
                      Assets and Liabilities and Statements of Financial Affairs (the
                      “Schedules Extension Motion”);

               d.     Application of Debtors for Entry of an Order Authorizing
                      Employment and Retention of Omni Management Group, Inc. as
                      Claims, Noticing, and Administrative Agent, Nunc Pro Tunc to the
                      Petition Date (the “Claims Agent Application”);

               e.     Motion of Debtors for Entry of An Order Authorizing Procedures
                      to Maintain and Protect Confidential Patient Information (the
                      “Patient Confidentiality Motion”);




                                               3
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18      Entered 12/05/18 14:18:15      Page 4 of 64



              f.   Motion of Debtors for Entry of Interim and Final Orders
                   Authorizing Payment of (I) Certain Prepetition Workforce Claims,
                   Including Wages, Salaries, and Other Compensation, (II) Certain
                   Employee Benefits and Confirming Right to Continue Employee
                   Benefits on a Postpetition Basis, (III) Reimbursement to
                   Employees for Prepetition Expenses, (IV) Withholding and
                   Payroll-Related Taxes, (V) Workers’ Compensation Obligations,
                   and (VI) Prepetition Claims Owing to Administrators and Third-
                   Party Providers (the “Wages Motion”);

              g.   Motion of Debtors for an Order Authorizing Payment of
                   Prepetition Taxes and Fees (the “Taxes Motion”);

              h.   Motion of Debtors for Entry of Interim and Final Orders (I)
                   Prohibiting Utility Providers from Altering, Refusing, or
                   Discontinuing Service, (II) Approving the Debtors’ Proposed
                   Adequate Assurance of Payment for Postpetition Services, and (II)
                   Establishing Procedures for Resolving Requests for Additional
                   Adequate Assurance of Payment (the “Utilities Motion”);

              i.   Motion of Debtors for Order (I) Authorizing Continuation of, and
                   Payment of Prepetition Obligations Incurred in the Ordinary
                   Course of Business in Connection with, Various Insurance
                   Policies, (II) Authorizing Banks to Honor and Process Checks and
                   Electronic Transfer Requests Related Thereto, (III) Preventing
                   Insurance Companies From Giving Any Notice of Termination or
                   Otherwise Modifying Any Insurance Policy Without Obtaining
                   Relief From the Automatic Stay, (IV) Authorizing the Debtors to
                   Continue to Honor Premium Financing Obligations, and (V)
                   Authorizing the Debtors to Continue Surety Bond Program (the
                   “Insurance Motion”);

              j.   Motion of Debtors for Entry of an Order Authorizing the Debtors
                   to (I) Maintain, Administer, and Modify Patient Refund Programs
                   and Practice, and (II) Honor Obligated Related Thereto (the
                   “Patient Refund Motion”);

              k.   Motion of Debtors for Interim and Final Orders Authorizing (I)
                   Continued Use of Existing Cash Management System, Including
                   Maintenance of Existing Bank Accounts, Checks, and Business
                   Forms, and (II) Continuation of Existing Deposit Practices (the
                   “Cash Management Motion”); and




                                           4
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18            Entered 12/05/18 14:18:15        Page 5 of 64



                l.     Motion of Debtors for Entry of Interim and Final Orders (I)
                       Authorizing the Use of Cash Collateral, (II), Granting Adequate
                       Protection, (III) Modifying the Automatic Stay, (IV) Setting a
                       Final Hearing, and (V) Granting Related Relief (the “Cash
                       Collateral Motion”).

           7.   The Debtors seek the relief set forth in the First Day Pleadings to minimize the

disruption to and adverse effects of the commencement of the Chapter 11 Cases on business

operations and to maximize the value of their assets. I have reviewed the Debtors’ petitions and

the First Day Pleadings, or have otherwise had their contents explained to me by the Debtors’

advisors, and it is my belief that the relief sought therein is essential to ensure the uninterrupted

operation of the Debtors’ business and to successfully maximize the value of the Debtors’

estates.

           8.   References to the Bankruptcy Code, the chapter 11 process, and related legal

matters are based on my understanding of such matters in reliance on the explanation provided

by, and the advice of, counsel or from my personal experience in other healthcare restructurings.

If called upon to testify, I would testify competently to the facts set forth in this First Day

Declaration.

           9.   To familiarize the Court with the Debtors and the relief the Debtors seek early in

these Chapter 11 Cases, this Declaration is organized into four sections. Section I provides an

introduction to the Debtors and detailed information on the Debtors’ corporate history and

business operations. Section II provides an overview of the Debtors’ prepetition capital structure

and lease obligations. Section III describes the circumstances leading to the commencement of

these Chapter 11 Cases, the Debtors’ efforts to negotiate agreements with key constituents and

the objectives of these Chapter 11 Cases. Section IV sets forth the relevant facts in support of

each of the First Day Pleadings filed in connection with these Chapter 11 Cases, which the



                                                 5
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18              Entered 12/05/18 14:18:15         Page 6 of 64



Debtors believe are critical to administering these Chapter 11 Cases and preserving and

maximizing the value of the Debtors’ estates.

                                     PRELIMINARY STATEMENT

         10.    The Debtors are one of the largest providers of skilled nursing services in the

country, providing care on a daily basis to approximately 9,000 patients. The Debtors are

licensed operators of ninety-seven (97) skilled nursing facilities, nine (9) assisted living facilities,

and six (6) hospice facilities (collectively, the “Facilities” and each, a “Facility”). In addition,

the Debtors provide rehabilitation, therapy, and other services. The Facilities are located

throughout Texas and Louisiana. As of the Petition Date, the Company employs approximately

11,300 employees (collectively, the “Employees”) in full- and part-time positions across the

Facilities.

         11.    Like much of the healthcare sector, the operators of skilled nursing facilities

(“SNFs”) are and have been experiencing significant challenges and financial distress in recent

years. The challenges faced by the Debtors are similar to those experienced by other SNF

operators and widespread within the skilled nursing industry. The Debtors faced increasing

financial pressure in 2017 and 2018 cause by, among other things, declining reimbursement

rates, difficulties in collecting accounts receivable, declining census, and occupancy rates,

increasing lease obligations, tightening terms with various trade creditors, and a significantly

reduced working capital loan facility. All of these factors have combined to negatively impact

the Debtors’ operations.

         12.    In response to increasing financial pressure, in June 2018, the Debtors engaged

BDO to provide interim management and advisory services as the Company explored strategic

alternatives. The Debtors also formed a special committee of the Board of Directors in order to



                                                   6
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18             Entered 12/05/18 14:18:15       Page 7 of 64



review and evaluate strategic alternatives and the Debtors engaged Kaufman Hall as financial

advisor and S-4 Consulting as consultant to assist the Company in reviewing and evaluating its

strategic alternatives. From July 2018 to November 2018, the Debtors explored strategic

alternatives including but not limited to negotiations with key landlords to restructure, reduce or

defer ongoing rent payments, a sale of some or all of the equity in the Debtors, additional debt or

equity capital investment in the Debtors, a sale of some or all of the Debtors’ assets, a spin-off of

some of the assets of Debtors, and a refinancing of the Company’s existing accounts receivable

debt facility to provide additional liquidity. In connection with this process, BDO and the

Debtors held lengthy negotiations with lenders, landlords, potential investors, and potential sale

bidders in an effort to sell, recapitalize or restructure the Debtor and its assets and resolve the

increasing financial challenges faced by the Debtors. Unfortunately, this effort of the Debtors to

negotiate a global resolution to its financial challenges outside of court was not successful.

         13.   Despite the Debtors’ persistent efforts to resolve its financial issues outside of

court, the Debtors’ finances have continued to decline over the past several months. Hampered

by declining census and revenue and reduced liquidity due to a significant reduction to the

Debtors’ availability under its working capital loan facility by its lender, the Debtors were unable

to stay current with their lease obligations to certain landlords. As a result, certain landlords

declared defaults on underlying leases and one key landlord publicly declared in early November

on an earnings call with investors that it had purportedly terminated its leases with Debtor. After

this November earnings call, the Debtors began experiencing additional financial pressure from

trade creditors and other landlords. This additional pressure began to overwhelm the Debtors’

ability to operate and the Debtors were forced to seek relief in this Court.




                                                  7
66098845.15
 Case 18-33967-bjh11 Doc 25 Filed 12/05/18                           Entered 12/05/18 14:18:15            Page 8 of 64



                14.      The Debtors sought chapter 11 relief to accomplish several goals: (a) to ensure

     that the patients in the Facilities continue to receive high-quality medical care while the Debtors

     implemented their restructuring strategy; (b) to use the automatic stay to provide the Debtors

     with a “breathing spell” to permit them to pursue the orderly restructuring of business operations;

     (c) to enable the Debtors to transition certain of its underperforming Facilities to new operators

     with the cooperation of certain of the Debtors’ landlords; and (d) to maximize the value of

     Debtors’ assets particularly those related to profitable facilities and subsidiaries, which efforts

     may include a sale pursuant to Bankruptcy Code section 363(f).

I.              OVERVIEW OF THE DEBTORS’ STRUCTURE AND BUSINESS OPERATIONS

                A.       Corporate History and Organizational Structure.

                15.      Senior Care Centers, LLC (“SCC Parent”) was formed on November 20, 2008

     by Silver Star Investments, LLC (“Silver Star”). Silver Star raised $12.5 million in equity

     capital on behalf of SCC Parent. The Company formally commenced operations on May 1, 2009

     as a licensed operator of fourteen (14) Facilities in Texas.

                16.      In 2016, Silver Star sponsored an additional equity offering of almost $20 million

     to provide additional working capital and to assist the Company in its continued growth. As of

     the Petition Date, Silver Star owns approximately 68.3% of the equity of SCC Parent.

                17.      Granite Investment Group, LLC (together with its affiliates, “Granite”) owns

     approximately 73.5% of Silver Star. In addition to its position as majority equity holder of SCC

     Parent, Granite is a controlling equity sponsor of the landlord for approximately thirty-four (34)

     of the Debtors’ Facilities.2

                18.      Organizational charts reflecting the Company’s organizational structure and

     detailing the Debtors’ operations are attached hereto as Exhibit B. Pursuant to the Senior Care

     2
         Three Facilities are assisted living facilities (“ALFs”) located on the same property as SNFs.

                                                                 8
     66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18           Entered 12/05/18 14:18:15        Page 9 of 64



Centers, LLC Operating Agreement (the “Operating Agreement”), the Company is generally

managed by existing management and a board of directors (the “Board”) at the holding

company, SCC Parent.

         19.   SCC Parent owns, directly or indirectly, 100% of each of the other Debtors

(together, the “Wholly-Owned Subsidiaries”). In addition to the Wholly-Owned Subsidiaries

the Debtors own a 38% non-controlling interest in Pharmacy Partners, LLC. The Debtors also

own Senior Care Cares Foundation, a non-profit foundation formed to provide assistance to

Employees facing financial or other difficulties (together with Pharmacy Partners, LLC, the

“Non-Debtor Affiliates”).

         20.   Under the Operating Agreement, and at the direction of the Company’s

management, unit holders of Senior Care Centers, LLC (“Unit Holders”) are eligible to receive

quarterly pro rata distributions of the Company’s net profits from operations to assist in paying

income tax liabilities along with dividends from time to time. The last distribution made for taxes

was in 2015. The last dividend distribution was made in March 2018.

         21.   The Board consists of four Board members (the “Board Members”). Historically,

three of the Board Members were affiliated with Granite and the remaining Board Member was

an officer of the Company. Beginning in November 2017, an independent Board Member was

added. In response to the Debtors’ financial difficulties, the Debtors’ exploration of strategic

alternatives, the Board formed a special committee of the independent director (the

“Independent Committee”) to help review and evaluate its strategic alternatives including

notably a potential sale of some or all of the equity of the Debtors. On or about November 10,

2018, two additional independent observers were added to the Board meetings and, as of the

Petition Date, the three members appointed by Granite resigned from the Board and the



                                                9
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18            Entered 12/05/18 14:18:15      Page 10 of 64



independent observers were appointed as additional independent board members. In addition,

one additional independent member was added as of the Petition Date. As of the Petition Date,

the Board currently consists of five (5) independent members.

         B.    Accommodations and Services

         22.   The Company provides post-acute skilled nursing services, assisted living, and

hospice care in their Facilities. As of the Petition Date, the Facilities have a capacity of

approximately 13,000 beds.

         23.   To become a patient, the prospective patient must enter into an admission

agreement with the Company (“Admission Agreement”). The Admission Agreement establishes

the terms and conditions under which a resident will reside in a Facility and receive services. In

exchanges for the services, the Company is reimbursed by a third party payor and/or the patient.

         24.   The services provided by the Company to patients include, among other things,:

transportation, meals, housekeeping, 24-hour monitoring, laundry, daily living assistance, and

24-hour nursing care.

         C.    Business Operations

         25.   As of the Petition Date, the Debtors are Medicare- and Medicaid-licensed

operators ninety-seven (97) SNFs, nine (9) ALFs, and six (6) hospice Facilities. The Debtors

employ approximately 11,300 Employees including, but not limited to, nurses, nursing assistants,

social workers, regional directors, and supervisors.

         26.   In order to provide management for day-to-day operations, the Debtors are parties

to numerous management agreements (each, a “Management Agreement”). Generally, there is

one Management Agreement in place at each Facility as of the Petition Date. Under the

Management Agreements, Debtor Senior Care Center Management (“SCC Management”)

provides certain other Debtors with the following services: (a) provision of care to residents; (b)

                                                10
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18           Entered 12/05/18 14:18:15      Page 11 of 64



the general maintenance, repair, and supply, of the Facilitates; (c) day-to-day direct supervision

of service providers at the Facilities; (d) preparation of annual budgets; (e) preparation and

implementation of marketing programs; (f) establishment and maintenance of books and records;

(g) preparation of financial reports; (h) preparation of Medicaid, Medicare, and other

reimbursement programs; (i) preparation and filing of tax return; (j) purchasing, utilities, and

service contract management, (k) maintaining licensing; (l) insurance procurement; and

miscellaneous other services. Generally, the Management Agreements provide that the

Company’s various business segments remit a management fee for such services equal to five

percent of gross revenue. For the period of January 1, 2018 to October 31, 2018, SCC

Management collected or booked approximately $38.741 million in management fees from the

subsidiaries and $0.744 million in miscellaneous revenue. As of the Petition Date, SCC

Management is owed approximately $14.6 million. The Debtors intend to pay their postpetition

obligations to SCC Management under the Management Agreements in the ordinary course of

business, including postpetition amounts accrued on a pro rata basis for December 2018, but do

not seek approval to pay outstanding amounts owing to SCC Management as of the Petition

Date.

         27.   The Company is also party to an agreement (the “Forum Membership

Agreement”) with Forum Purchasing, LLC (“Forum”) and an agreement (the “Premier

Membership Agreement”, together with the Forum Membership Agreement, the “GPO

Agreements”) with Premier Healthcare Alliance, L.P. (“Premier”, together with Forum, the

“GPOs”). The GPOs are group purchasing organizations which negotiate and enter into

contracts with providers of certain products to achieve more favorable pricing. The Premier

Membership Agreement is for the Company’s corporate office. Forum is member-owned limited



                                               11
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18                Entered 12/05/18 14:18:15          Page 12 of 64



liability company comprised of the approximately top thirty long-term care companies. The

Forum Membership Agreement provides the Company with access to medical supplies, food,

and equipment purchases and rentals. No amounts are outstanding under the GPO Agreements.

         28.    The Debtors receive revenue from various sources primarily: (a) Medicare

reimbursements; (b) Medicaid reimbursements; and (c) other third party and private payors. The

Debtors use the revenue generated by the receipt of daily basic rates and fees to fund their daily

operations, make rent payments, and make capital improvements to the Facilities.

         29.    For the twelve month period between January 1, 2017 and December 31, 2017,

the Company generated approximately $910.4203 million in revenue and reported a loss of

approximately $94.254 million. Through the period between January 1, 2018 and October 31,

2018 the Company generated approximately $697.056 million in revenue. Of the $697.056

million4 generated in 2018, $655.499 million was generated by the SNFs and ALFs, $29.073

million5 by the rehabilitation companies, $7.256 million by the hospice division, and $.0792

million was generated by SCC Management. 6

         D.     Regulatory Agencies

         30.    Operators of SNFs, such as the Facilities, are heavily regulated by various state

and federal agencies. In particular, nearly every aspect of the operation of the Facilities,

including patient services and financial operations are subject to rules and regulations

promulgated by: (a) the United States Depart of Health and Human Services’ Centers for

Medicare & Medicaid Services; (b) the Department of Aging, Office of Health Assurance and




3
  This amount excludes intercompany balances of approximately $174.301 million.
4
  The Company also generated approximately $4.437 million from Harden Pharmacy, LLC, but as discussed below,
this entity was sold in 2018.
5
  This amount excludes intercompany balances of approximately $75.827 million.
6
  This amount excludes intercompany amounts of approximately $38.693 million

                                                    12
66098845.15
 Case 18-33967-bjh11 Doc 25 Filed 12/05/18                         Entered 12/05/18 14:18:15            Page 13 of 64



      Licensing, Bureau of Long Term Care, Bureau of Regulatory Enforcement; and (c) the

      applicable departments of health in Texas and Louisiana.

II.            PREPETITION CAPITAL STRUCTURE AND LEASE OBLIGATIONS

               A.      Prepetition Capital Structure

                       (i)      The Credit Facility

               31.     Certain Debtors7 (the “Non-HUD Borrowers”) are parties to the certain

      Amended and Restated Credit and Security Agreement dated January 12, 2017 (as amended,

      restated, modified, or supplemented from time to time, the “Non-HUD Credit Agreement”)

      with CIBC Bank USA as Lead Arranger, Administrative Agent, and Lender (the

      “Administrative Agent”),8 and CIT Finance LLC, Wells Fargo Bank, N.A., MB Financial

      Bank, N.A., Bankers Trust Company, and Compass Bank as lenders (together with

      Administrative Agent, the “Lenders”). The Non-HUD Credit Agreement provided the Non-

      HUD Borrowers with access to a term loan up to an aggregate principal amount of $7,395,448.99

      (the “Non-HUD Term Loan”) and a revolving credit loan in the aggregate principal amount of

      $67,500,000 (the “Non-HUD Revolver”, and together with the Non-HUD Term Loan, the

      “Non-HUD Credit Facility”).

               32.     Certain Debtors (the “HUD Borrowers”) are parties to that certain Amended and

      Restated Credit and Security Agreement dated June 21, 2017 (as amended, restated, modified, or

      supplemented from time to time, the “HUD Credit Agreement”, with the Non-HUD Credit

      Agreement, the “Credit Facility Documents”) with the Administrative Agent and Lenders. The

      HUD Credit Agreement provided the HUD Borrowers with a revolving credit loan in the


      7
        A chart detailing the respective parties under the various Credit Facility Documents is attached hereto as Exhibit
      C. Additionally, a detailed accounting of the Credit Facility Documents is attached to the Cash Collateral Motion as
      Exhibit B-1.
      8
         The Credit Facility Documents were original executed by The PrivateBank and Trust Company, who is now
      known as CIBC Bank USA.

                                                              13
      66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18            Entered 12/05/18 14:18:15      Page 14 of 64



aggregate principal amount of $12,500,000 (the “HUD Revolver” or the “HUD Credit

Facility”, together with the Non-HUD Credit Facility, the “Credit Facility”). As is common in

these types of financings, borrowings under the Credit Facility are limited by a borrowing base

calculation (the “Borrowing Base”). The Credit Facility has a maturity date of April 1, 2020.

         33.   In early 2018, the Debtors paid off the balance of the Non-HUD Term Loan. As

of the Petition Date, approximately $33.06 million is due and outstanding under the Non-HUD

Revolver, and approximately $9.53 million is due and outstanding under the HUD Revolver.

Additionally, the Debtors and the Administrative Agent are also parties to two unsecured letters

of credit in aggregate principal amount of $2.78 million (the “LOC”).

         34.   Thus, as of the Petition Date, there is approximately $45,564,254.58 in principal

and interest outstanding under the Credit Facility (the “Prepetition Obligations”). Pursuant to

the Credit Facility Documents, the Administrative Agent has first priority security interest in and

liens on all of the Prepetition Collateral (as defined below), including the Cash Collateral (as

defined below) and all proceeds of the Prepetition Collateral, to secure payment of the

Prepetition Obligations.

         35.   In April 2018, the Administrative Agent sent correspondence to the Company,

informing it that events of default under the Credit Facility Documents had occurred and the

Administrative Agent was reserving its rights with respect to those defaults. Beginning in July

2018, the Administrative Agent began to establish Borrowing Base reserves, reducing the

availability under the Credit Facility and requiring significant paydowns. In October 2018,

Administrative Agent sent additional correspondence to the Company alleging that continued

events of default occurred and further reducing the Borrowing Base.




                                                14
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18               Entered 12/05/18 14:18:15         Page 15 of 64



                (ii)    CCP Loan

         36.    In connection with the acquisition of certain Facilities, on September 1, 2015,

certain Debtors9 entered into that certain Loan Agreement (the “CCP Loan Agreement”) and

Promissory Note (the “CCP Note”) with CCP Finance I LLC (together, with its affiliates,

including Care Capital Partners Inc., “CCP”). SCC Parent executed that certain Guaranty of

Payment on September 1, 2015 (the “CCP Guaranty”, and together with the CCP Notes and

CCP Loan Agreement, the “CCP Loan Documents”). The CCP Loan Agreement provided the

Gamble Affiliates with access of up to $20 million (the “CCP Loan”).

         37.    As detailed further below, the CCP Loan is secured by an asserted second priority

security position on substantially all of the Company’s current and future assets, all fixtures,

equipment, letter of credit rights, letters of credit, commercial tort claims, deposit accounts,

instruments, chattel paper, investment property, general intangibles, documents, account, money,

inventory, goods, and all other personal property, and the proceeds from any of the foregoing,

subject to certain exceptions and permitted liens. The CCP Loan has a maturity date of

September 1, 2020.

         38.    In August 2017, CCP and Sabra Healthcare REIT, Inc. (together with its affiliates,

“Sabra”) completed a merger. As a result, certain leases were assigned from CCP to Sabra. CCP

Finance I, LLC is now a Sabra subsidiary.

         39.    In December 2017, the Company sold its subsidiary (the “Pharmacy Sale”)

Harden Pharmacy, LLC (“Harden”) to certain purchasers (the “Pharmacy Purchasers”). In

connection with the Pharmacy Sale, an indemnification escrow agreement was executed, which


9
   The Debtors were: Senior Rehab Solutions North Louisiana LLC and SCC Hospice Holdco LLC. Additionally,
the following Debtors are wholly-owned subsidiaries of the parties to the CCP Loan Agreement and CCP Note:
Gamble Hospice Care Northwest, LLC, Gamble Hospice Care of Cenla, LLC, Gamble Hospice Care Central, LLC,
and Gamble Hospice Care Northeast LLC (collectively, the “Gamble Affiliates”).

                                                   15
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18             Entered 12/05/18 14:18:15       Page 16 of 64



established an escrow account of approximately $7,600,000 (the “Escrowed Amount”). The

Escrowed Amount is scheduled to be released to the Company one year after the close of the

Pharmacy sale, i.e., February 1, 2019. Upon information and belief, no party has a perfected

security interest in the Escrowed Amount.

         40.   As of the Petition Date, approximately $4,333,333.44 is outstanding under the

CCP Loan.

               (iii)   Intercreditor Agreements

         41.   Given the complexity of the Company’s operations, a number of intercreditor and

subordination agreements are in place governing relationships among the parties, including the

Administrative Agent, HUD, and various landlords. Generally speaking and as detailed further in

the respective agreements, the Administrative Agent has a perfected first priority lien on

substantially all of the Debtors’ current and future assets in connection with the Credit Facility.

         42.   Sabra, through its subsidiary CCP, and pursuant to that certain Second Amended

and Restated Intercreditor Agreement dated April 28, 2017 (the “CCP Intercreditor”) has an

asserted second priority lien on substantially all of the Debtors’ current and future assets related

to the Sabra Leases (as defined below) in connection with the CCP Loan.

         43.   The majority of landlords have first priority liens in certain landlord collateral (the

“Landlord Liens”).

               (iv)    General Unsecured Debt

         44.   As of the Petition Date, the Debtors estimate they owe an aggregate of

approximately $36.7 million in unsecured trade debt.

         B.    Leasehold Obligations

         45.   The Company does not own its real estate, but instead operates the Facilities

through a number of leases and master leases (collectively, the “Leases”) among numerous

                                                 16
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18            Entered 12/05/18 14:18:15   Page 17 of 64



landlords (together, the “Landlords”). The Debtors’ three (3) largest Landlords are Sabra,

Granite, and TXMS Real Estate Investments, Inc. (“LTC”). SCC Parent, or an affiliate, is the

tenant under the Leases and subleases majority of the Facilities to its subsidiaries. A chart

detailing the Facilities by Landlord is attached hereto as Exhibit D.

               (i)     Sabra Leases

         46.   Sabra and the Debtors are parties to a number of leases some of which are

grouped in master leases, one stand-alone lease, and         (the “Sabra Leases”) which cover

approximately forty (40) Facilities (the “Sabra Facilities”). Certain leases were originally

executed between the Debtors and other parties including CCP, but were subsequently assigned

to Sabra.

         47.   Sabra and the Debtors are also parties to that certain Second Amended and

Restated Amendment of Leases and Loan Documents (the “Sabra Omnibus Amendment”) and

Second Amendment to Amended and Restated Guaranty of Leases, each dated April 28, 2017.

The Sabra Omnibus Amendment provides certain cross default and cross collateralization related

to the Sabra Leases and CCP Loan (as defined above). The Sabra Omnibus Amendment also

contains certain financial covenants to which the Debtors are subject.

         48.   Pursuant to the Sabra Leases, Sabra was paid approximately $58.5 million

annually in rent in the aggregated under the Sabra Leases and the Sabra Omnibus Amendment.

Each Sabra landlord held security deposits in the aggregate amount of approximately $5.76

million (the “Sabra Security Deposit”) and each of the Sabra Leases has a capital reserve in the

aggregate amount of approximately $3.02 million the “CapEx Reserve”).

         49.   On August 9, 2018, Sabra sent a number of notices of default for failure to pay

rent since May 2018. On August 23, 2018, Sabra sent notices of termination to the Company,



                                                17
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18           Entered 12/05/18 14:18:15     Page 18 of 64



which were subsequently withdrawn by Sabra. Sabra now takes the position that these notices of

termination were not withdrawn and the Debtors dispute this attempted recharacterization.

          50.   As of the Petition Date, certain of the Debtors are in arrears on their rent

obligations to certain Sabra entities. In the aggregate, Sabra entities are owed approximately

$31.78 million in unpaid rent, common area maintenance charges, and taxes.

                (ii)    LTC Leases

          51.   LTC and the Debtors are parties to one master lease and multiple subleases (the

“LTC Leases”) which cover approximately eleven (11) facilities (the “LTC Facilities”).

Pursuant to the LTC Leases, LTC is owed approximately $14 million per year in rent. LTC holds

a security deposit in the amount of approximately $2.03 million.

          52.   Upon information and belief, the LTC Leases are potentially valuable estate

assets.

          53.   On November 8, 2018, LTC sent the Company notices of potential default for

failure to make repairs and provide new inspection reports. LTC demanded to draw down a letter

of credit. As of the Petition Date, the LTC have not been terminated.

          54.   As of the Petition Date, the Debtors owe zero rent under the LTC Leases.

                (iii)   Granite Leases

          55.   Granite and the Debtors are parties to seven (7) master leases grouping a number

of leases with each other (the “Granite Leases”) covering approximately thirty-four (34)

Facilities (the “Granite Facilities”).

          56.   Pursuant to the Granite Leases, Granite is owed approximately $46.6 million per

year. Granite holds a security deposit in the amount of approximately $1.26 million.

          57.   On October 4, 2018, the Company, Granite, and a potential purchaser of the Sabra

Facilities (the “Sabra Buyer Group) executed that certain Tripartite Non-Binding Letter of

                                               18
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18                Entered 12/05/18 14:18:15          Page 19 of 64



Intent Regarding Sabra and Granite Portfolio Leases (the “Tripartite Agreement”). Under the

Tripartite Agreement, Granite and the Sabra Buyer Group agreed to reduce the base rent under

the Granite Leases and Sabra Leases, respectively. After execution, the Debtors began paying the

reduced rent under the Granite Leases.10 Among other things, the Tripartite Agreement allowed

for the replenishment of certain security deposits, and distributed insurance proceeds from

hurricane damage.

         58.    On November 11, 2018, Granite sent the Company notices of default and lease

terminations for failure to pay rent.

         59.    As of the Petition Date, Granite is owed approximately $4.49 million in unpaid

rent.

                (iv)      Other Leases

         60.    The Debtors are also party to leases with approximately fifteen (15) additional

Landlords (“Additional Landlords”), representing twenty-six (26) Facilities (the “Additional

Leases”). Upon information and belief, certain of these Additional Leases are potentially

valuable estate assets.

         61.    As of the Petition Date, only one default or termination notice had been sent

under the Additional Leases and the Debtors are current in their rent obligations.

                (v)       Conclusion

         62.    As of October 30, 2018, the Company had approximately $310.117 million in

total assets and approximately $267.893 million in total liabilities on a consolidated basis at book

value, although the Company’s market value is likely less than its book value.11



10
   Notably, the Sabra Buyer Group was a signatory to the agreement, but Sabra was not. Sabra never agreed to
accept reduced rents.
11
   These amounts exclude intercompany balances of approximately $283 million.

                                                    19
66098845.15
  Case 18-33967-bjh11 Doc 25 Filed 12/05/18                  Entered 12/05/18 14:18:15       Page 20 of 64



III.            EVENTS LEADING TO THE CHAPTER 11 FILINGS

                63.   Since 2017, the Company experienced significant liquidity constraints caused by,

       among other things: (a) increasing rent and “above-market” leases with various Landlords; (b)

       declining performance within the current portfolio for a variety of industry-wide developments;

       (c) tightening terms with various trade creditors; and (d) declining census. The Company has

       struggled to respond to liquidity issues for several months. In July of 2018, Administrative Agent

       began establishing Borrowing Base reserves, resulting in reduced availability under the Credit

       Facility.

                64.   The immediate cause for the filing of these Chapter 11 Cases was due to liquidity

       issues resulting from reduced Borrowing Base availability. This problem was compounded when

       certain of the Debtors’ landlords issued termination and/or default notices (the “Landlord

       Notices”).

                65.   Certain vendors demanded modification to payment terms, which restricted or

       eliminated the Company’s trade credit. Moreover, relationships with current and prospective

       Employees and Patients have been affected by the uncertainty. For example, several recent

       candidates have rescinded their offers to join the Company and expressed concern regarding the

       Company’s financial stability. As described in the Wages Motion, the Company utilizes a

       number of external recruiting sources and firms to fill key roles, from management to clinical

       care. The landlord’s announcements have severely impacted the Company’s relationships with

       these external parties and candidates.

                66.   The Debtors have filed these Chapter 11 Cases to obtain a breathing spell from

       the Debtors’ issues with landlords and trade creditors. The Debtors intend to use the Chapter 11

       process to facilitate the orderly transition of certain Facilities to certain Landlords and to permit

       the Debtors to maximize the value of their existing assets by exploring the sale of their leasehold

                                                        20
       66098845.15
 Case 18-33967-bjh11 Doc 25 Filed 12/05/18                  Entered 12/05/18 14:18:15     Page 21 of 64



      interests and operations to a third party. To that end, before the Petition Date, the Debtors began

      negotiations with a potential purchaser. These negotiations remain ongoing. The Debtors also

      intend to retain an investment banker or broker to explore selling the portion of Company which

      will not be transitioned to Landlords. The assets which the Company intends to sell during these

      Chapter 11 Cases include the remaining Leases and potential claims related to prepetition

      investigations.

IV.            FIRST DAY PLEADINGS

               67.      Contemporaneously with the filing of their chapter 11 petitions, the Debtors seek

      approval of the First Day Pleadings and related orders (the “Proposed Orders”). The Debtors

      respectfully request that the Court enter each of the Proposed Orders as they are critical to the

      Debtors’ successful reorganization in these Chapter 11 Cases.

               68.      I have reviewed each of the First Day Pleadings, Proposed Orders, and exhibits

      thereto (or have otherwise had their contents explained to me), and the facts set forth therein are

      true and correct to the best of my knowledge, information, and belief. Moreover, I believe that

      the relief sought in each of the First Day Pleadings (a) is vital to enabling the Debtors to make

      the transition to, and operate in, chapter 11 with minimum interruptions and disruptions to their

      business or loss of productivity or value; and (b) constitutes a critical element in the Debtors’

      ability to successfully maximize value for the benefit of their estates.

               A.       The Joint Administration Motion

               69.      Pursuant to the Joint Administration Motion, the Debtors seek the joint

      administration of their Chapter 11 Cases, one hundred and twenty-one (121) in total, for

      procedural purposes only. Many of the motions, hearings and other matters involved in the

      Chapter 11 Cases will affect all of the Debtors. Therefore, I believe that the joint administration

      of these cases will avoid the unnecessary time and expense of duplicative motions, applications

                                                       21
      66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18              Entered 12/05/18 14:18:15   Page 22 of 64



and orders, thereby saving considerable time and expense for the Debtors and resulting in

substantial savings for their estates. Accordingly, I believe the Court should approve the joint

administration of these Chapter 11 Cases.

         B.    The Consolidated Creditor Motion

         70.   Pursuant to the Consolidated Creditor Motion, the Debtors request entry of an

order authorizing the Debtors to file one consolidated list of their forty (40) largest unsecured

creditor for all Debtors.

         71.   The Debtors are comprised of 121 affiliated companies that maintain their books

and records on a consolidated basis with one accounts payable system. There are thousands of

creditors and other parties in interest in these Chapter 11 Cases, and there may be potential for

confusion and/or overlap regarding creditor obligations. Given the circumstances, the Debtors

submit that it is appropriate for them to file one consolidated mailing matrix and one

consolidated list of their forty largest unsecured creditors. If the Debtors were not granted the

relief requested herein, the Debtors would have to manually build each accounts payable sub-

ledger for each entity. This process would be burdensome and time-consuming with no

meaningful benefit. The consolidated list of creditors will provide good and sufficient notice to

all creditors and parties in interest in an efficient manner.

         72.   Accordingly, on behalf of the Debtors, I respectfully submit that the Consolidated

Credit Motion should be approved.

         C.    The Schedules Extension Motion

         73.   Pursuant to the Schedules Extension Motion, the Debtors seek entry of an order

extending the deadline to file their schedules of assets and liabilities, schedules of executory

contracts and unexpired leases, and statements of financial affairs (collectively, the “Schedules

and Statements”) by an additional thirty (30) days, from the date such Schedules and

                                                  22
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18             Entered 12/05/18 14:18:15       Page 23 of 64



Statements are otherwise required to be filed, for a total of forty-four (44) days from the Petition

Date.

         74.   I believe cause exists to extend the deadline for filing the Schedules and

Statements for the following reasons: (a) the size and complexity of the Debtors’ business; (b)

the number of creditors; (c) the number of Debtors; and (d) the burden which would be imposed

on the Debtors to file schedules and statements within the allotted next 14 days. To completely

and accurately file the Schedules and Statements, the Debtors must collect, review, and analyze a

substantial amount of information.

         75.   Prior to the Petition Date, the Debtors, their advisors, counsel, and other parties in

interest focused extensively on preparing for the filing and transitioning the business into the

chapter 11 process. This included extensive negotiations among the multiple tranches of

creditors, landlords, other creditor constituencies. The Debtors are working expeditiously to

prepare and file their Schedules and Statements, and I believe, considering the expedited sale

procedures being sought, that Schedules and Statements will be filed as soon as possible.

Notwithstanding, in an abundance of caution, it is in the best interests of the Debtors to

respectfully request an extension of thirty (30) days.

         D.    The Claims Agent Application

         76.   Pursuant to the Claims Agent Application, the Debtors request entry of an order

authorizing the appointment of Omni Management Group, Inc. (“Omni”) as the claims, noticing,

and administrative agent for the Debtors in these Chapter 11 Cases, including assuming full

responsibility for the distribution of notices and the maintenance, processing, and docketing of

proofs of claim filed in these Chapter 11 Cases.

         77.   The Debtors’ selection of Omni to act as the Claims, Noticing and Administrative

Agent is appropriate under the circumstances and in the best interests of their estates. Moreover,

                                                 23
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18            Entered 12/05/18 14:18:15      Page 24 of 64



the Debtors submit that, based on the five (5) engagement proposals obtained and reviewed

Omni’s rates are competitive and reasonable given Omni’s quality of services and expertise. By

appointing Omni as the Claims, Noticing and Administrative Agent in these Chapter 11 Cases,

the distribution of notices will be expedited and the Clerk will be relieved of the administrative

burden of noticing.

         78.   Accordingly, on behalf of the Debtors, I respectfully submit that the Claims Agent

Application should be approved.

         E.    The Patient Confidentiality Motion

         79.   Pursuant to the Patient Confidentiality Motion, the Debtors seek entry of an order

authorizing the implementation of procedures to protect confidential information of the Debtors’

Patients (as defined below), as required by the Health Insurance Portability and Accountability

Act of 1996 (“HIPAA”).

         80.   As detailed herein, the Debtors are in the business of operating skilled nursing

facilities that provide nursing and rehabilitation services to individuals (the “Patients”). In the

ordinary course of their business, the Debtors have access to and receive “protected health

information” and data relating to Patients, which the Debtors are required to confidentially

maintain pursuant to HIPAA. Notwithstanding, some of these Patients could potentially hold

actual or contingent claims against the Debtors’ estates, and as such, under the Bankruptcy Code,

the Debtors have a duty to list all such creditors on the Debtors’ mailing matrices and bankruptcy

schedules.

         81.   In an effort to comply with both federal statutes, the Debtors propose certain

procedures to maintain Patient confidentiality during the pendency of these Chapter 11 Cases

(the “Privacy Procedures”).



                                                24
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18             Entered 12/05/18 14:18:15     Page 25 of 64



         82.     I believe that Privacy Procedures and the relief requested in the Patient

Confidentiality Motion appropriately balance the need to maintain confidential patient

information under HIPAA with the need for adequate disclosure under the Bankruptcy Code.

         F.      The Wages Motion

         83.     Pursuant to the Wages Motion, the Debtors request entry of interim and final

orders authorizing, but not directing, the Debtors to (i) pay accrued prepetition wages, salaries,

and other compensation to their Workforce; (ii) honor any prepetition obligations in respect of,

and continue in the ordinary course of business until further notice (but not assume), certain of

the Debtors’ paid time off policies, severance practices, and employee benefit plans and

programs; (iii) reimburse Employees for prepetition expenses that Employees incurred on behalf

of the Debtors in the ordinary course of business on a prepetition basis; (iv) pay all related

prepetition payroll taxes and other deductions, including union benefits; (v) honor worker’s

compensation obligations and related obligations; and (vi) pay any prepetition claims of

administrators and providers in the ordinary course of business to the extent that any of the

foregoing programs are administered, insured, or paid through a third-party administrator or

provider, all in accordance with prepetition practices, and as described in further detail in the

Wages Motion.

         84.     In connection with the operation of their businesses, the Debtors currently employ

approximately: 780 full-time salaried employees; 7,046 full-time hourly employees; and 3,478

hourly part-time employees (the “Employees”). The Employees are employed at the Debtors’

109 facilities located throughout the United States (each a “Facility” and collectively the

“Facilities”).

         85.     The Employees are critical to the Debtors’ business, and their value cannot be

overstated. To a significant extent, the long-term prognosis of the Debtors’ patients depends on

                                                 25
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18            Entered 12/05/18 14:18:15     Page 26 of 64



the Debtors’ ability to attract and retain qualified personnel. The loss of certain Employees will

impede the Debtors’ business and seriously harm the ability to successfully implement their

bankruptcy strategy. Further, replacing Employees can be difficult for the Debtors given the

limited number of individuals in their industry with the breadth of skills and experience required

to successfully navigate the senior care space, where experienced employees are at a premium.

         86.   If the Debtors cannot assure their Employees that they will promptly pay

prepetition Employee Obligations to the extent allowed under the Bankruptcy Code, and

continue to honor, as applicable, the Employee Benefits Obligations, certain Employees will

likely seek employment elsewhere. The loss of Employees at this critical juncture would have a

material adverse impact on the Debtors’ business and ability to maximize value through these

Chapter 11 Cases.

         87.   The Debtors also regularly utilize the services of contract workers

(“Contractors” and, together with the Employees, the “Workforce”) to provide a variety of

services. The Contractors are (a) either employed directly by, and have contracts directly with,

the various individual Debtors (the “Direct Contractors”), or (b) employed by third party

staffing agencies and outsourced to the Debtors (the “Third Party Contractors”). There are

approximately 13 Direct Contractors. There are approximately 16 Third Party Contractors who

provide the Debtors with a range of functions, both operational and administrative, from high

end clinicians and nurses to back office support.

         88.   The Contractors fill certain critical and immediate business needs of the Debtors

and allow the Debtors to have a flexible workforce to meet their operational needs in a cost-

effective manner. The Contractors are a reliable and cost-efficient component of the Debtors’

operations. Thus, as with the Debtors’ regular Employees, if the Debtors fail to honor their



                                                26
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18             Entered 12/05/18 14:18:15       Page 27 of 64



prepetition compensation obligations to the Contractors, it is likely that the Debtors will lose

such individuals’ valuable services to the detriment of the Debtors’ ongoing business operations.

         89.   In the ordinary course of business, the Debtors incur payroll and other

compensation obligations for their Workforce. The Debtors also provide other benefits to their

Employees for the performance of services. Workforce Compensation Obligations. The Debtors

utilize one payroll cycle where Employees are paid on a biweekly basis. All employees are paid

two weeks in arrears on the 10th and 25 of each month. Payroll is funded the Friday before

payroll is disbursed. The Debtors average payroll obligation per cycle is approximately $16.6

million. The last payroll date before the Petition Date was November 25, 2018. The Debtors

estimate that as of the Petition Date, approximately $16,443,000 has accrued and remains unpaid

(the “Employee Compensation Obligations”). To the best of the Debtors’ understanding, none

of the Employees are owed more than $12,850 in accrued and unpaid general prepetition wages

or salaries.

         90.   The Debtors seek authorization, but not direction, to pay any unpaid Employee

Compensation Obligations. In addition, the Debtors seek authority to cause any prepetition

checks or electronic payment requests that were given in payment of Employee Compensation

Obligations to be honored and to reissue any check or electronic payment request that is not

cleared by the applicable bank or other financial institution, to the extent necessary.

         91.   The Debtors regularly utilize the Contractors in the ordinary course of business.

As of the Petition Date, the Debtors estimate that the aggregate amount owing on account of the

Contractors for services performed prior to the Petition Date is approximately $482,705 (the

“Contractor Obligations” and together, with the Employee Compensation Obligations, the

“Compensation Obligations”). The Debtors would be irreparably harmed without the services



                                                 27
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18            Entered 12/05/18 14:18:15      Page 28 of 64



of the Contractors because such parties play a critical role in the Debtors’ day-to-day operations,

and, as such, the Debtors request authorization, but not direction, to honor and pay any unpaid

Contractor Obligations.

         92.   The Debtors request authorization to maintain all Employee Benefit Obligations

except for those in connection with the 401(k) Plan and the Nonqualified Deferred

Compensation Plan. Pursuant to the Wages Motion the Debtors request authority to terminate the

401(k) Plan nunc pro tunc to the Petition Date. The Debtors request that the Court approve the

termination of the Nonqualified Deferred Compensation Plan, and to approve the distribution of

the assets of the Nonqualified Deferred Compensation Plan held under the Rabbi Trust as

determined by the Debtors in their sole and absolute discretion.

         93.   Together, the Debtors request authority that they be authorized, but not directed to

(a) pay prepetition claims and honor obligations incurred or related to the Compensation

Obligations, the Withholding Obligations, the Incentive Programs, PTO, Sick Leave, Holiday

Pay, the Reimbursable Expense Obligations, the Employee Benefits Obligations, Workers’

Compensation Claims, and all fees and costs incident to the foregoing, including amounts owed

to third-party administrators (including the Administrative Fee Obligations) (collectively, the

“Employee Obligations”), and (b) maintain, continue, and honor, in the ordinary course of

business, the Incentive Programs, PTO, Sick Leave, and Holiday Pay policies, postpetition

Reimbursable Expense Obligations, the Employee Benefits Plans, and the Workers’

Compensation Claims (collectively, the “Employee Plans and Programs”).

         94.   To enable the Debtors to implement the relief requested, the Debtors also request

that the Court authorize all applicable banks and financial institutions (collectively, the

“Banks”), ADP (together with the Banks, the “Processors”), to receive, process, honor, and pay



                                                28
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18             Entered 12/05/18 14:18:15       Page 29 of 64



all checks presented for payment and all electronic payment requests made by the Debtors

relating to the Employee Obligations and the Employee Plans and Programs, whether such

checks were presented or electronic-payment requests were submitted prior to or after the

Petition Date.

         95.     Accordingly, on behalf of the Debtors, I respectfully submit that the Wages

Motion should be approved.

         G.      Taxes Motion

         96.     Pursuant to the Taxes Motion, the Debtors seek entry of an order authorizing

them to pay, in their sole discretion any prepetition tax and fee obligations including, without

limitation, income and franchise taxes, property taxes, sales and use taxes, business license fees,

annual report taxes, and other taxes and fees (collectively, the “Taxes and Fees”) owing to those

federal, state, provincial, and local governmental entities in the United States, including as listed

on Exhibit B attached to the Taxes Motion (the “Taxing Authorities”). The Debtors propose to

limit the aggregate amount of payments to be made on account of prepetition Taxes and Fees

under the Taxes Motion to $4.6 million unless further authorization is obtained from this Court.

         97.     The Debtors, in the ordinary course of business, incur various tax liabilities..

Although, as of the Petition Date, the Debtors were substantially current in the payment of

assessed and undisputed Taxes and Fees, certain Taxes and Fees attributable to the prepetition

period may not yet have become due. Certain prepetition Taxes and Fees may not be due until

the applicable monthly, quarterly, or annual payment dates—in some cases immediately and in

others not until next year.

         98.     The Debtors are subject to the following Taxes:




                                                 29
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18             Entered 12/05/18 14:18:15        Page 30 of 64



Category            Description                                     Prepetition          Due Date
                                                                    Amount
                                                                    Outstanding
Use Taxes           Taxes related to the sale of goods or services. $1,000.00            12/31/2018
Franchise Taxes     Taxes required to conduct business in the       $1,000,000.00        5/15/2019
                    ordinary course.
Property Taxes      Taxes related to real and personal property     $2,449,239.00        1/31/2019
                    holdings.
Licensing Fees      Fees related to acquiring licenses, permits,    $31,605.00           12/18/2018
                    and inspections
Annual Report       Fees related to annual reporting requirements N/A                    N/A
Fees                by certain states.
Provider Fees       Fees related to the number of patients treated $1,026,000.00         12/20/2018
                    per day.

          99.    I believe the continued payment of the Taxes and Fees on their normal due dates

will ultimately preserve the resources of the Debtors’ estates, thereby promoting their prospects

for a successful chapter 11 process. If such obligations are not timely paid, the Debtors will be

required to expend time and incur attorneys’ fees and other costs to resolve a multitude of issues

related to such obligations, each turning on the particular terms of each Taxing Authority’s

applicable laws, including whether (i) the obligations are priority, secured, or unsecured in

nature, (ii) the obligations are proratable or fully prepetition or postpetition, and (iii) penalties,

interest, attorneys’ fees and costs can continue to accrue on a postpetition basis and, if so,

whether such penalties, interest, attorneys’ fees, and costs are priority, secured, or unsecured in

nature.

          100.   Moreover, certain of the Taxes and Fees may be considered to be obligations as to

which the Debtors’ officers and directors may be held directly or personally liable in the event of

nonpayment. In such events, collection efforts by the Taxing Authorities would provide obvious

distractions to the Debtors and their officers and directors in their efforts to bring the Chapter 11

Cases to an expeditious conclusion.




                                                 30
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18             Entered 12/05/18 14:18:15        Page 31 of 64



         101.   I believe that failure to pay the Taxes and Fees to the Taxing Authorities in full

and on time, thereby risking the cessation of normal relations between the Taxing Authorities

and the Debtors, will make these estates worse off than they will be having paid the Taxes and

Fees. I believe it is in the best interests of the Debtors’ estates that the Taxes and Fees be paid on

time so as to avoid administrative difficulties. Failure to timely pay, or a precautionary

withholding by the Debtors of payment of, the Taxes and Fees may cause the Taxing Authorities

to take precipitous action, including an increase in audits, a flurry of lien filings, and significant

administrative maneuvering at the expense of the Debtors’ time and resources. Prompt and

regular payment of the Taxes and Fees will avoid this unnecessary governmental action.

         102.   The Chapter 11 Cases are complicated due to the nature of the Debtors’ business,

and the Debtors’ focus should be on addressing their operational and financial issues in a manner

that will maximize recoveries. In this context, the payment of the Taxes and Fees is insignificant

and will have no meaningful effect on the recoveries of creditors in the Chapter 11 Cases,

particularly in view of the priority or secured status of a significant portion of such obligations.

Moreover, the payment amount will likely be offset in no small part by the amount of

postpetition resources that the Debtors will conserve by obviating the need to spend time and

money to address disputes with the Taxing Authorities that are unnecessary and wasteful of the

resources of the Debtors and this Court.

         H.     The Utilities Motion

         103.   Pursuant to the Utilities Motion, the Debtors seek entry of an order (i) prohibiting

Utility Providers (as defined below) from (a) altering, refusing, or discontinuing utility services

to, or discriminating against, the Debtors on account of any outstanding amounts for services

rendered prepetition, or (b) drawing upon any existing security deposit, surety bond, or other

form of security to secure future payment for utility services; (ii) determining that adequate

                                                 31
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18             Entered 12/05/18 14:18:15      Page 32 of 64



assurance of payment for postpetition utility services has been furnished to the Utility Providers

providing services to the Debtors; and (iii) establishing procedures for resolving future requests

by any Utility Provider for additional adequate assurance of payment.

         104.   In conjunction with its day-to-day operations, the Debtors receive traditional

utility services from approximately 183 utility providers (each, a “Utility Provider” and

collectively, the “Utility Providers”) for, among other things, cable television, electricity,

garbage disposal, internet, natural gas, telephone landline, telephone wireless, and water &

wastewater, and similar utility products and services (collectively, the “Utility Services”). The

Utility Providers include, without limitation, the entities set forth on the list annexed hereto as

Exhibit D (the “Utility Providers List”).

         105.   The Debtors paid an average of approximately $1,888,129.70 per month on

account of all Utility Services during 2018. As “adequate assurance,” the Debtors propose to

segregate on their books and records, within 20 days of the Petition Date, an amount equal to the

estimated cost for two weeks of Utility Services (i.e., approximately $791,000.00), calculated

based on the historical data for 2018 (the “Adequate Assurance Deposit”) into one segregated

bank account designated for the Adequate Assurance Deposit (the “Adequate Assurance

Deposit Account”) for the benefit of all Utility Providers.

         106.   I believe that uninterrupted Utility Services are essential to the Debtors’ business

operations during the pendency of these Chapter 11 Cases. Should any Utility Provider alter,

refuse, or discontinue service, even for a brief period, the Debtors’ business operations could be

disrupted, and such disruption could jeopardize the Debtors’ ability to consummate a sale

through chapter 11. Therefore, the Debtors seek to establish an orderly process for providing

adequate assurance to their Utility Providers without hindering the Debtors’ ability to maintain



                                                 32
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18                Entered 12/05/18 14:18:15   Page 33 of 64



operations. I am informed and believe that the proposed Adequate Assurance Procedures (as

defined in the Utilities Motion) are consistent with procedures that are typically approved in

chapter 11 cases in this District. Accordingly, based on the foregoing and those additional

reasons set forth in the Utilities Motion, I believe that the relief requested in such motion is

necessary to avoid immediate and irreparable harm and is in the best interests of the Debtors’

estates, their creditors, and all other parties in interest.

         I.     The Insurance Motion

         107.    Pursuant to the Insurance Motion, the Debtors seek entry of an order authorizing

the Debtors to (i) continue and renew their Insurance Policies (defined below), or obtain new

insurance policies, as needed in the ordinary course of business, and (ii) honor all of their

prepetition and postpetition obligations, including payment of all outstanding prepetition

Insurance Obligations (defined below), under and in connection with the Insurance Policies on

an uninterrupted basis and in accordance with the same practices and procedures as were in

effect before the Petition Date, including premiums arising under the Insurance Policies and the

Broker Fees (defined below). Additionally, pursuant to the Insurance Motion, the Debtors also

seek entry of an order (i) authorizing the Banks (defined below) to receive, process, honor, and

pay checks or electronic transfers used by the Debtors to pay the foregoing and to rely on the

representations of the Debtors as to which checks are issued and authorized to be paid in

accordance with this Motion, and (ii) preventing the Insurers (defined below) from giving any

notice of termination or otherwise modifying or cancelling any Insurance Policies without

obtaining relief form the automatic stay.

         108.   In the ordinary course of their business, the Debtors maintain approximately 64

insurance policies with various insurance providers (collectively, the “Insurers”) that provide

coverage for, among other things, the Debtors’ general liability, director and officer liability,

                                                    33
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18            Entered 12/05/18 14:18:15      Page 34 of 64



fiduciary liability, employment practices liability, workers compensation liability, automobile

liability, professional liability, cyber liability, and property liability (each, an “Insurance

Policy” and collectively, the “Insurance Policies”), as summarized in Exhibit C annexed to the

Insurance Motion.

         109.   The Debtors incur a total of approximately $7 million in premiums on an annual

basis under the terms of their existing Insurance Policies as well as other obligations, including

the Broker Fees (as defined below) and other related fees and costs (collectively, the “Insurance

Obligations”). In addition, the Debtors may make retroactive adjustments in the ordinary course

of business with respect to one or more of the Insurance Policies, as applicable.

         110.   The Debtors seek authority to pay premiums under the Insurance Policies based

on a fixed amount established and billed by each Insurance Provider. Depending on the

particular Insurance Policy, premiums are primarily (a) prepaid in full at a policy’s inception or

renewal; (b) financed through a premium financing company; or (c) paid in installments to a

broker over the term of the policy.

         111.   Generally, these Insurance Policies require annual premium payments to be made

at the beginning of the applicable policy period. In the ordinary course of business, the Debtors

renew annual coverages under many of their policies, including those related to general

professional liability, flood coverage, and key man life coverage, and the Debtors pay the full

amount of the premiums owed for such policies due at renewal. Accordingly, as of the Petition

Date, the Debtors do not owe unpaid premium amounts on account of policies that require

payment in full at the inception of the applicable policy period.

         112.   Generally, the Insurance Policies require annual premium payments to be made at

the beginning of the applicable policy period. However, it is not always economically



                                                34
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18             Entered 12/05/18 14:18:15       Page 35 of 64



advantageous for the Debtors to pay the premiums on all of the Insurance Policies on a lump-

sum basis. Accordingly, in the ordinary course of business, the Debtors finance the premiums on

certain policies pursuant to two premium financing agreements (each, a “PFA” and collectively,

the “PFAs”) with Imperial PFS Corporation (“Imperial”). The Debtors entered into the PFAs

with Imperial in order to finance insurance premiums for certain policies as detailed in Exhibit C,

including property liability, general and professional liability, executive risk liability, directors

and officers, employment practices liability, commercial auto, and fiduciary liability. The

Debtors have fully paid all installments on one of the PFAs, which expired on November 19,

2018. The other PFA expires on May 1, 2019 and has four remaining installments in the amount

of $409,348.19, the last of which is due on March 15, 2019. The Debtors have paid any down

payments prior to the Petition Date, and have continued to pay the monthly installments as they

become due.

         113.   If the Debtors are unable to continue making payments on the remaining PFA,

Imperial may be permitted to terminate the PFA. The Debtors would then be required to obtain

replacement insurance on an expedited basis and at significant cost to the estates. If the Debtors

are required to obtain replacement insurance and to pay a lump-sum premium for such Insurance

Policy in advance, this payment would likely be greater than what the Debtors currently pay.

Even if Imperial were not permitted to terminate the PFA, any interruption of payment would

have a severe, adverse effect on the Debtors' ability to finance premiums for future policies.

         114.   In light of the importance of maintaining insurance coverage with respect to their

business activities and preserving liquidity by financing their insurance premiums, the Debtors

believe it is in the best interest of their estates to receive Court approval to honor their

obligations under the PFA and, as necessary, renew or enter into new such agreements.



                                                 35
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18            Entered 12/05/18 14:18:15     Page 36 of 64



         115.   The Debtors use Alliance Insurance Group (the “Broker”) to assist them with the

procurement and negotiation of certain Insurance Policies. The Broker assists the Debtors in

obtaining comprehensive insurance coverage for their operations, analyzing the market for

available coverage and negotiating policy terms, provisions, and premiums. The Broker also

provides ongoing support through the policy periods. The Debtors pay the Broker any fees and

commissions that are owed under the PFAs (the “Broker Fees”). As of the Petition Date, the

Debtors do not believe that they owe any amounts to the Broker on account of fees,

commissions, or any other prepetition obligations beyond the commission amounts already

contained in the next PFA installment that will come due in the ordinary course of the Debtors’

business. Out of an abundance of caution, however, the Debtors seek authority to honor any

amounts owed to the Broker to ensure uninterrupted coverage under their Insurance Policies.

         116.   In the ordinary course of business, the Debtors are required to provide surety

bonds to certain third parties to secure the Debtors' payment or performance of certain

obligations, often to governmental units or other public agencies (the "Surety Bond Program").

Often, statutes or ordinances require the Debtors to post surety bonds to secure such obligations.

As such, the failure to provide, maintain, or timely replace their surety bonds may prevent the

Debtors from undertaking essential functions related to their operations.

         117.   The premiums for the surety bonds are generally determined on an annual basis

and paid by the Debtors when the bonds are issued and annually upon each renewal. The Debtors

have approximately ninety-seven (97) outstanding surety bonds issued by CNA Surety Group

Western Surety Company (collectively, the "Sureties"). Annual premiums for the Debtors'

surety bonds total approximately $100,000.00, which were paid in full prior to the effective date




                                                36
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18            Entered 12/05/18 14:18:15       Page 37 of 64



of the bonds. As such, the Debtors estimate that no prepetition amounts remain outstanding on

account of the Surety Bond Program.

         118.   To continue their business operations during the reorganization or sale process,

the Debtors must be able to provide financial assurances to state governments, regulatory

agencies, and other third parties. Indeed, without the relief requested, the Debtors’ ability to

conduct operations in many locations could come to a halt, thereby destroying value for all

stakeholders. To maintain the existing Surety Bond Program, the Debtors request the authority,

but not direction, to pay all obligations under the Surety Bond Program as they come due,

including the bond premiums, and any bond commissions as needed. In addition, the Debtors

seek authority to renew or potentially acquire additional bonding capacity as needed in the

ordinary course of their business, and execute other agreements in connection with the Surety

Bond Program.

         119.   The coverage provided under the Insurance Policies is essential for preserving the

value of the Debtors’ assets and, such coverage is required by various regulations, laws, and

contracts that govern the Debtors’ business operations. If the Debtors fail to perform their

obligations under the Insurance Policies, their coverage thereunder could be voided. Such a

disruption of the Debtors’ insurance coverage could expose the Debtors to serious risks,

including but not limited to: (i) direct liability for the payment of claims that otherwise would

have been payable by the Insurers; (ii) material costs and other losses that otherwise would have

been reimbursed by the Insurers under the Insurance Policies; (iii) the loss of good standing

certification in jurisdictions that require the Debtors to maintain certain levels of insurance

coverage; (iv) the inability to obtain similar types of insurance coverage; and (v) higher costs for

re-establishing lapsed policies or obtaining new insurance coverage. I believe that any or all of



                                                37
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18             Entered 12/05/18 14:18:15      Page 38 of 64



these consequences could cause serious harm to the Debtors’ business. Granting the relief

requested in the Insurance Motion will enhance the likelihood of the Debtors’ successful

rehabilitation or sale process.

         J.       Patient Refund Motion

         120.     Pursuant to the Patient Refund Motion, the Debtors seek entry of an order, (a)

authorizing the Debtors (i) to maintain, administer, and modify their Refund Program (defined

below) and make payments to Patients (defined below) and Third-Party Payors (defined below)

or to otherwise honor accrued obligations owed under their Refund Program, regardless of

whether the obligations occurred prepetition or postpetition, and (ii) to continue, replace, modify,

or terminate any Refund Program in the ordinary course of business; and (b) granting certain

related relief.

         121.     In the ordinary course of the Debtors’ business, the Debtors routinely receive

overpayments from patients (the “Patients”) and third-party payors due to billing procedures,

patient overpayments and cancellations, patient medical insurance reconciliations, and/or third-

party payments. The third-party payors described herein include, but are not limited to,

healthcare insurers, private pay sources, and governmental agencies (collectively, the “Third-

Party Payors”). To address the overpayments, the Debtors routinely issue refunds (the

“Refunds”) to Patients and Third-Party Payors through a refund program (the “Refund

Program”).

         122.     Additionally, in the normal course of business, the Debtors are often responsible

for incurred medical expenses (“IME”). The Debtors often receive funding from Medicaid for

IME services utilized by Patients. The Medicaid funding is then used to pay IME providers on

behalf of the Patients. The Debtors have historically included these services as part of the Refund

Program.

                                                 38
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18             Entered 12/05/18 14:18:15       Page 39 of 64



         123.   As part of the Refund Program, the Debtors maintain a balance account for each

Patient and track the accounts in the Debtors’ patient ledger, including any refunds due back to

such Patient upon discharge, after all charges and payments have been reconciled. Amounts due

to Patients are recorded as a refund liability in the Debtors’ general ledger.

         124.   Refunds to Patients may arise in a number of situations. For example, a Patient

whose insurance policy has both co-pay and deductible components might be presented with a

bill containing an estimate of the portion of the bill that is the Patient’s responsibility. That

estimate may include, among other things, an over- or underestimation of the remaining

deductible or copay. If the estimated copay turns out to be lower than the actual copay after the

Patient paid for the services, the Patient is entitled to a credit. Similarly, Refunds may also arise

when services are improperly coded or billed against Patient accounts. Additionally, Refunds

arise when Patients prepay for services to be rendered based on a projected length and course for

treatment, but the there is a change in treatment. In the ordinary course of business, the Debtors

regularly remit Refunds to Patients and Third-Party Payors to address these overpayments.

         125.   The case-by-case nature of the Debtors’ services provided to Patients makes the

process of determining each Patient’s payment obligations from the outset particularly complex.

As a result, Patient accounts—once fully processed and reconciled—may contain credit

balances.

         126.   Upon a Patient discharging from a facility, an audit of the Patient’s account is

completed. The Debtors will complete a review of the account to determine that all debit or

credit balances by all payor sources are valid or if an adjustment to the account is necessary.

Historically, there has been a lag between when the Patient is treated, when the overpayment is

recognized or determined, and when the overpayment is entered into the Debtors’ billing system.



                                                 39
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18            Entered 12/05/18 14:18:15     Page 40 of 64



After the overpayment amount is entered into the billing system, the Debtors issue a check or

other form of payment to the Patient or Third-Party Payor in the amount of the overpayment.

The refund department is responsible for reviewing refund requests and will work with

Medicaid, Medicare, and insurance specialists to ensure accuracy, finalize outstanding issues,

and complete refund processing. Refunds are then sent to the accounts payable department for

payments to Patients. The accounts payable department distributes refund checks to the facility,

which will then deliver the refund checks to the Patient.

         127.   At any given time, it is difficult to determine the amount of outstanding

overpayments that have been made and identified, but for which a refund check has not yet been

issued. Moreover, some refund checks issued to Patients or Third-Party Payors prepetition may

not have been presented for payment or may not have cleared the Debtors’ banking system and,

accordingly, have not been honored and paid as of the Petition Date. As of the Petition Date, the

Debtors estimate that approximately $500,000 is immediately due and owing on account of the

Refund Program. Furthermore, due to the processing time within the billing department, the

Debtors estimate that approximately $2,000,000 will become due within thirty (30) days of the

Petition Date on account of the Refund Program.

         128.   Under the laws of various states and the federal government, the Debtors are

required in certain circumstances to timely reimburse Patients and Third-Party Payors as

overpayments are identified, or risk possible penalties and damages. In addition to the risk of

penalties and damages if Refunds are not timely made, the failure to honor the Refunds will

erode loyalty from Patients and prospective patients and severely and adversely impact the

Debtors’ reputation in this highly competitive industry. As such, the Debtors request authority to

continue to issue and pay the Refunds to Patients and Third-Party Payors, including refunds for



                                                40
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18            Entered 12/05/18 14:18:15       Page 41 of 64



overpayments made prepetition or resulting from prepetition services in the ordinary course of

business, on a postpetition basis.

         129.   I believe it is critical to the Debtors’ operations to continue their practice of

providing Refunds without regard to whether the Refund obligation arose prepetition or

postpetition. The ability of the Debtors to provide the Refunds is essential to the Debtors’

continued positive relationships with their Patients and Third-Party Payors. I believe that if

Patients do not receive Refunds to which they are entitled in the ordinary course of business

during the Debtors’ Chapter 11 Cases, it would damage the Debtors’ reputation, shake

prospective Patient trust in the Debtors as service providers, causing loss of enterprise value.

Because of these risks, I believe that any delay in returning the Refunds should be reduced to the

extent possible. Therefore, it is in the best interest of the Debtors’ estates, and a sound business

decision, to honor the Refunds.

         130.   Furthermore, I believe that nonpayment of the Refunds would threaten the

Debtors’ ability to operate successfully during bankruptcy, undermining their chances at a

successful sale process. Moreover, the transactional costs of dealing with a disrupted insurance

collections system could be significant. The Patients and the Third-Party Payors with whom the

Debtors regularly interact depend on the timely disbursement of Refunds as they are due as part

of the ongoing healthcare system. If for any reason Patients or Third-Party Payors do not believe

they will be reimbursed for the amounts they are due, Patients will stop seeking care at the

Debtors’ facilities, and insurance providers may be reluctant to do business with the Debtors.

Continued payment of the Refunds is critical to the Debtors’ success.

         131.   I believe that the necessity of the Refund Program in this type of a service

industry cannot be overstated. In addition to the possible incurrence of penalties and damages,



                                                41
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18              Entered 12/05/18 14:18:15     Page 42 of 64



failure to continue the Refund Program would likely cause the Debtors to lose a significant

number of Patients (who may choose to form relationships with the Debtors’ competitors), which

would damage their reputation for reliability, thereby resulting in a long-term decline in

business. Thus, I believe that the ability to continue administering the Refund Program without

interruption is absolutely critical to the Debtors’ valuable patient relationships and goodwill, and

will inure to the benefit of all of the Debtors’ stakeholders.

         132.   The Refund Program is also an essential marketing tool for attracting new

Patients. Failure to continue the Refund Program will place the Debtors at a significant—and

potentially insurmountable—competitive disadvantage in the marketplace, amplifying the

negative effect of Patient uncertainty that may arise from these Chapter 11 Cases. Such

uncertainty might erode the Debtors’ reputation and loyalty, which, in turn, could adversely

impact their ability to successfully administer these Chapter 11 Cases and maximize recoveries

to their creditors. Thus, I believe that the Refund Program is necessary for the Debtors to remain

competitive and maintain their Patients at this critical juncture.

         K.     The Cash Management Motion

         133.   Pursuant to the Cash Management Motion, the Debtors seek entry of interim and

final orders (i) authorizing, but not directing, the Debtors to continue to maintain and use their

existing Cash Management System (defined below), including maintenance of the Debtor Bank

Accounts (defined below) and existing checks and business forms, (ii) granting the Debtors a

temporary suspension of certain bank account and related requirements of the U.S. Trustee to the

extent that such requirements are inconsistent with the Debtors’ practices under their Cash

Management System or other actions described herein, (iii) authorizing, but not directing, the

Debtors to continue to maintain and use their existing deposit practices, and (iv) authorizing and

directing all banks with which the Debtors maintain accounts to continue to maintain, service,

                                                  42
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18           Entered 12/05/18 14:18:15     Page 43 of 64



and administer such accounts and authorize third-party payroll and benefits administrators and

providers to prepare and issue checks on behalf of the Debtors.

         134.   In the ordinary course of business, the Debtors maintain approximately 328 bank

accounts (the “Debtors Bank Accounts”) and a cash management system that utilizes different

mechanics across (a) facility-level bank accounts, (b) corporate-level bank accounts, and (c)

management-entity level bank accounts (the “Cash Management System”). The Cash

Management System is integral to the operation and administration of the Debtors’ businesses.

The Cash Management System allows the Debtors to monitor and control all of the Debtors’

cash receipts and disbursements, identify the cash requirements of the Debtors, and transfer cash

as needed to respond to the cash requirements of the Debtors.

         135.   A diagram reflecting the flow of funds through the Debtor Bank Accounts in the

Cash Management System is annexed to the Cash Management Motion as Attachment 2. The

amount of funds that flow through the Cash Management System on a monthly basis fluctuates

greatly depending on, among other things, new client deposits, census level, and depositing of

checks in transit.

         136.   There are 318 facility-level bank accounts across 106 facilities. Each facility

maintains three banks accounts, all at CIBC, for (a) government receivables (“Facility

Government Receivables”), (b) private pay and insurance receivables (“Facility Non-

Government Receivables”), and (c) facility payables (“Facility Disbursements”).

         137.   Receivables are deposited directly into the facility bank account either by check

or Automated Clearing House (“ACH”) transfers. Government receivables and insurance

receivables are primarily paid by ACH. All private pay checks received at the facility are

deposited into the Facility Non-Government Receivable account. If the private pay check is sent



                                               43
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18             Entered 12/05/18 14:18:15     Page 44 of 64



to the corporate office, then corporate personnel deposit the checks received into the Facility

Non- Government Receivable account.

         138.   Vendor check runs occur on a daily basis and are initiated at the corporate office.

The checks are issued at the facility level and the bank account is funded once the check clears

the bank. The Facility Disbursement accounts get funded daily to pay for all cleared checks.

Wire payments are made from the corporate office to large vendors on a discretionary basis and

costs are allocated to the facilities through journal entries on a monthly basis. No cash is

transferred from the facilities to corporate for the large vendor wires.

         139.   The facilities do not maintain any cash balances including petty cash, as all

accounts are swept on a daily basis. All facility employee expenses are submitted to the

corporate office and paid through expense checks out of the Facility Disbursement accounts.

Mileage expense reports are paid through direct deposit into the employees bank accounts out of

the Facility Disbursement accounts. Certain employees are issued purchase cards (“P-cards”)

with pre-set limits to pay for expenses. The P-cards are issued by Elan Financial Services, and

the approximate monthly spend on account of the P-cards is $220,000. The P-cards are paid in

full by the Corporate Disbursement account (defined below) on a monthly basis.

         140.   There are four (4) corporate level bank accounts, all with CIBC, for (a) HUD

facility receivables Concentration (“HUD Facility Concentration”), (b) Non-HUD facility

receivable account (“Non-HUD Concentration Account”), (c) Gamble Hospice Concentration

Account (“Hospice Concentration Account”), and (d) corporate disbursements (“Corporate

Disbursement Account”).

         141.   Cash is swept for both government receivable concentration accounts and non-

government receivable concentration accounts, on a daily basis, to the applicable concentration



                                                 44
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18           Entered 12/05/18 14:18:15     Page 45 of 64



account. The three (3) corporate receivable accounts are used to fund the Corporate

Disbursement Account on a daily basis as checks clear. The Corporate Disbursement Account is

only funded when checks clear the bank and otherwise maintains a zero balance on a daily basis.

All checks are cut and sent on a daily basis, for all bank accounts including Facility

Disbursement accounts, from the corporate office.

         142.   Payroll is funded from the Corporate Disbursement Account to each facility’s

account, which then pays ADP. ADP then issues the check directly to the employees. Payroll

funding occurs on the 9th and 24th of every month to ADP, the payroll provider. Payroll is funded

to employees twice a month on the 10th and 25th either through direct deposit or check from

ADP. The 401(k) employee contribution withholding is funded twice a month from the

Corporate Disbursement Account. Employee medical and dental benefits are self-insured and

claims are paid on a daily basis to the insurance providers from the Health Benefits Trust

Disbursement Account. Elective benefits are paid on a monthly basis to ADP insurance agency.

         143.   The primary vendor with automatic funding access is CIBC Bank USA (“CIBC”)

for bank debt interest payments. These amounts are automatically drawn from the Corporate

Disbursement Account. Most other vendor payments are manually issued through checks, ACH,

and wire transfers on a daily basis.

         144.   There are an additional four (4) bank accounts, all with CIBC, two for Senior

Case Center Management LLC and two for Senior Rehab Solutions LLC (the “Management

Entities”). Each Management Entity maintains a receivable account and a disbursement account.

These accounts collect receivables and are used to pay account payables. The accounts are swept

on a daily basis to the Non-HUD Concentration Account and do not maintain a balance.




                                               45
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18            Entered 12/05/18 14:18:15      Page 46 of 64



         145.   As the foregoing overview reflects, I believe the Cash Management System is

specifically designed for administering the Debtors’ businesses, and cannot be altered without

significant disruption to the Debtors’ business operations and material distraction to the Debtors’

management. Therefore, I believe it is in the best interests of the Debtors to request that the

Court authorize them to continue using the existing Cash Management System, and to transfer

funds into, out of, and through the Cash Management System using the Ordinary Transfer

Methods in accordance with the agreements governing the Debtor Bank Accounts, including,

without limitation, any prepetition cash management agreements, bank account terms and

conditions, or treasury services agreements (collectively, the “Bank Account Agreements”).

         146.   The Cash Management System is an ordinary course, customary, and essential

business practice, the continued use of which is essential to the Debtors’ business operations

during the Chapter 11 Cases and their goal of maximizing value for the benefit of all parties in

interest. I believe that requiring the Debtors to adopt a new cash management system at this early

and critical stage would be expensive, impose needless administrative burdens, and cause undue

disruption. Any disruption in the collection of funds as currently implemented would adversely

(and perhaps irreparably) affect the Debtors’ ability to maximize estate value. Moreover, such a

disruption would be wholly unnecessary because the Cash Management System provides a

valuable and efficient means for the Debtors to address their cash management requirements and,

to the best of the Debtors’ knowledge, the majority of the Debtor Bank Accounts are held at

financially stable institutions insured in the United States by the Federal Deposit Insurance

Corporation (“FDIC”). For the aforementioned reasons, I believe that maintaining the existing

Cash Management System without disruption is in the best interests of the Debtors, their estates,

and all interested parties. Accordingly, the Debtors request that they be allowed to maintain and



                                                46
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18              Entered 12/05/18 14:18:15     Page 47 of 64



continue to use the Cash Management System, including maintenance of their existing Debtor

Bank Accounts.

         L.     The Cash Collateral Motion

         147.   As set forth in the First Day Declaration, as of the Petition Date, there is

approximately $45,565,254.58 in principal and interest outstanding under the Credit Facility (the

“Prepetition Obligations”). Pursuant to the Credit Facility Documents, the Administrative

Agent has first priority security interest in and liens on all of the Prepetition Collateral (,

including the Cash Collateral and all proceeds of the Prepetition Collateral, to secure payment of

the Prepetition Obligations.

         148.   The Debtors have determined that absent the use of Cash Collateral, the Debtors

will be unable to operate their businesses during the Chapter 11 Cases, irreparably harming the

Debtors’ estates and creditors. This would directly result in the interruption of patient care,

potentially leaving many without food, medical supplies, proper medical care, and other services

they require. Further, the Debtors’ business operations would likely suffer the loss of key

employees and vendors because the Debtors would be unable to demonstrate financial stability.

Therefore, the Debtors’ immediate access to Cash Collateral is necessary to preserve and

maximize the value for the benefit of all parties in interest, including patients.

         149.   In exchange for the consensual use of Cash Collateral, the Debtors have agreed,

and the Interim Order Provides, adequate protection in the form of, among other things, adequate

protection liens, superpriority claims, and adequate protection payments to protect the Lender

against any diminution in the value of their interests in the Cash Collateral resulting from the

use, sale, or lease of the Cash Collateral, the subordination of the Lenders’ liens to the Carve-Out

(as defined in the Interim Order), and the imposition of the automatic stay.



                                                  47
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18             Entered 12/05/18 14:18:15       Page 48 of 64



         150.   At this time, the Debtors are not contemplating the need for postpetition

financing. Instead, the Debtors intend to operate their businesses solely on the use of the existing

Cash Collateral. Access to existing Cash Collateral on an interim basis will provide the Debtors

with the liquidity necessary to ensure that the Debtors have sufficient working capital and

liquidity to operate their businesses, maintain patient care, and thus preserve and maintain the

value of the Debtors’ estates. Without access to such liquidity, the Debtors will face irreparable

harm.

         151.   The Administrative Agent has consented to the Debtors’ use of Cash Collateral on

the terms set forth in the Interim Order. The proposed adequate protection included in the Interim

Order provides adequate protection in the form of, among other things, the Replacement Liens,

the Superpriority Administrative Claim, adequate protect payments, including fees and expenses,

and reporting requirements. The Debtors submit that the proposed adequate protection is

appropriate and sufficient to protect the Administrative Agent and Lenders from any diminution

in value of the Prepetition Collateral.

         152.   The Cash Collateral will be used for funding business operations and allowing the

Debtors to transition into the Chapter 11 Cases. Immediate access to this liquidity will permit the

Debtors to fund payroll, pay vendors, provide patient care, and otherwise continue business in

the ordinary course. As detailed in the First Day Declaration, one reason underlying the filing of

these Chapter 11 Cases is to stabilize operations, transition certain Facilities to their respective

Landlords, and sell their remaining assets pursuant to Bankruptcy Code section 363. If Cash

Collateral is not available, the Debtors will dissipate value to the detriment of the Lenders and

other stakeholders, including Employees and patients. Thus, the use of Cash Collateral will

protect the Lenders’ security interests by preserving the value of the Prepetition Collateral.



                                                 48
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18              Entered 12/05/18 14:18:15      Page 49 of 64



         153.   Accordingly, on behalf of the Debtors, I respectfully submit that the Cash

Collateral Motion should be approved.

         I declare under penalty of perjury that the foregoing is true and correct.

Executed this 5th day of December, 2018.
Dallas, Texas                                        Senior Care Centers, LLC
                                                     Debtors and Debtors in Possession

                                                     /s/ Kevin O’Halloran
                                                     Kevin O’Halloran
                                                     Chief Restructuring Officer




                                                  49
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18     Entered 12/05/18 14:18:15   Page 50 of 64



                                       Exhibit A

                                 (Sorted Alphabetically)

#      Debtor Name                                           Case No.          EIN
1.     Alief SCC LLC                                         18-33987          0523
2.     Bandera SCC LLC                                       18-33989          0617
3.     Baytown SCC LLC                                       18-33992          0778
4.     Beltline SCC LLC                                      18-33996          7264
5.     Booker SCC LLC                                        18-33999          0967
6.     Bossier SCC LLC                                       18-34003          2017
7.     Bradford SCC LLC                                      18-34004          9535
8.     Brinker SCC LLC                                       18-34005          7304
9.     Brownwood SCC LLC                                     18-33968          0677
10.    Capitol SCC LLC                                       18-34006          1750
11.    CapWest-Texas LLC                                     18-34008          4897
12.    Cedar Bayou SCC LLC                                   18-34010          8889
13.    Clear Brook SCC LLC                                   18-34012          1877
14.    Colonial SCC LLC                                      18-34014          4385
15.    Community SCC LLC                                     18-33969          7951
16.    Corpus Christi SCC LLC                                18-34016          9807
17.    Crestwood SCC LLC                                     18-34017          7349
18.    Crowley SCC LLC                                       18-33970          6697
19.    CTLTC Real Estate, LLC                                18-34018          0202
20.    Fairpark SCC LLC                                      18-34020          7381
21.    Gamble Hospice Care Central LLC                       18-34022          6688
22.    Gamble Hospice Care Northeast LLC                     18-34025          6661
23.    Gamble Hospice Care Northwest LLC                     18-34027          2044
24.    Gamble Hospice Care of Cenla LLC                      18-34029          4510
25.    Green Oaks SCC LLC                                    18-33971          7218
26.    Harbor Lakes SCC LLC                                  18-33972          7299
27.    Harden HUD Holdco LLC                                 18-34032          1502
28.    Harden Non-HUD Holdco LLC                             18-34035          3391
29.    Harden Pharmacy LLC                                   18-34036          1995
30.    Hearthstone SCC LLC                                   18-34037          9154
31.    Hewitt SCC LLC                                        18-33973          7237
32.    HG SCC LLC                                            18-34040          7415
33.    Hill Country SCC LLC                                  18-34043          4199
34.    Holland SCC LLC                                       18-33974          1427
35.    Hunters Pond SCC LLC                                  18-34045          2886
36.    Jacksonville SCC LLC                                  18-34046          4216
37.    La Hacienda SCC LLC                                   18-34049          1074
38.    Lakepointe SCC LLC                                    18-34050          7457
39.    Major Timbers LLC                                     18-34052          7477
40.    Marlandwood East SCC LLC                              18-34054          1871


66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18       Entered 12/05/18 14:18:15   Page 51 of 64



#      Debtor Name                                             Case No.          EIN
41.    Marlandwood West SCC LLC                                18-34058          2192
42.    Meadow Creek SCC LLC                                    18-34064          9278
43.    Midland SCC LLC                                         18-34065          4231
44.    Mill Forest Road SCC LLC                                18-34066          5137
45.    Mission SCC LLC                                         18-33975          8086
46.    Mullican SCC LLC                                        18-34067          7499
47.    Mystic Park SCC LLC                                     18-34068          1898
48.    Normandie SCC LLC                                       18-34069          1542
49.    Onion Creek SCC LLC                                     18-34070          7425
50.    Park Bend SCC LLC                                       18-34071          9410
51.    Pasadena SCC LLC                                        18-34072          1694
52.    Pecan Tree SCC LLC                                      18-34073          4241
53.    Pecan Valley SCC LLC                                    18-34074          9585
54.    Pleasantmanor SCC LLC                                   18-34075          7536
55.    PM Management - Allen NC LLC                            18-34076          4961
56.    PM Management - Babcock NC LLC                          18-34077          7829
57.    PM Management - Cedar Park NC LLC                       18-34078          1050
58.    PM Management - Corpus Christi NC II LLC                18-34079          5231
59.    PM Management - Corpus Christi NC III LLC               18-34080          5129
60.    PM Management - Corsicana NC II LLC                     18-34081          9281
61.    PM Management - Corsicana NC III LLC                    18-34082          9353
62.    PM Management - Corsicana NC LLC                        18-34083          1333
63.    PM Management - Denison NC LLC                          18-34084          5022
64.    PM Management - El Paso I NC LLC                        18-34085          2965
65.    PM Management - Fredericksburg NC LLC                   18-34086          0599
66.    PM Management - Frisco NC LLC                           18-34087          5082
67.    PM Management - Garland NC LLC                          18-33979          5137
68.    PM Management - Golden Triangle NC I LLC                18-33980          9478
69.    PM Management - Golden Triangle NC II LLC               18-33981          9536
70.    PM Management - Golden Triangle NC III LLC              18-33982          9597
71.    PM Management - Golden Triangle NC IV LLC               18-33983          9654
72.    PM Management - Killeen I NC LLC                        18-33984          3105
73.    PM Management - Killeen II NC LLC                       18-33985          3179
74.    PM Management - Killeen III NC LLC                      18-33986          3245
75.    PM Management - Lewisville NC LLC                       18-33988          5296
76.    PM Management - New Braunfels NC LLC                    18-33990          6293
77.    PM Management - Park Valley NC LLC                      18-33991          7186
78.    PM Management - Pflugerville AL LLC                     18-33993          4007
79.    PM Management - Portland AL LLC                         18-33994          5018
80.    PM Management - Portland NC LLC                         18-33995          4928
81.    PM Management - Round Rock AL LLC                       18-33997          5304
82.    PM Management - San Antonio NC LLC                      18-33998          1216
83.    Presidential SCC LLC                                    18-34000          1913
84.    Redoak SCC LLC                                          18-33976          7569

                                            2
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18        Entered 12/05/18 14:18:15   Page 52 of 64



#      Debtor Name                                              Case No.          EIN
85.    Riverside SCC LLC                                        18-34001          1889
86.    Round Rock SCC LLC                                       18-34002          8936
87.    Rowlett SCC LLC                                          18-34007          7606
88.    Ruston SCC LLC                                           18-34009          0242
89.    RW SCC LLC                                               18-34011          7631
90.    Sagebrook SCC LLC                                        18-34013          9571
91.    San Angelo SCC LLC                                       18-34015          4254
92.    SCC Edinburg LLC                                         18-34019          1195
93.    SCC Hospice Holdco LLC                                   18-34021          3166
94.    SCC Senior Care Investments LLC                          18-34023          4123
95.    SCC Socorro LLC                                          18-34024          5459
96.    Senior Care Center Management II LLC                     18-34026          1280
97.    Senior Care Center Management LLC                        18-34028          7811
98.    Senior Care Centers Home Health, LLC                     18-34030          1931
99.    Senior Care Centers LLC                                  18-33967          8550
100.   Senior Rehab Solutions LLC                               18-34031          4829
101.   Senior Rehab Solutions North Louisiana LLC               18-34033          1690
102.   Shreveport SCC LLC                                       18-34034          1659
103.   Solutions 2 Wellness LLC                                 18-34038          4065
104.   South Oaks SCC LLC                                       18-34039          8002
105.   Springlake ALF SCC LLC                                   18-34041          2436
106.   Springlake SCC LLC                                       18-34042          9102
107.   Stallings Court SCC LLC                                  18-33977          7393
108.   Stonebridge SCC LLC                                      18-34044          9234
109.   Stonegate SCC LLC                                        18-33978          3005
110.   Summer Regency SCC LLC                                   18-34047          7782
111.   TRISUN Healthcare LLC                                    18-34048          2497
112.   Valley Grande SCC LLC                                    18-34051          1341
113.   Vintage SCC LLC                                          18-34053          7710
114.   West Oaks SCC LLC                                        18-34055          9535
115.   Western Hills SCC LLC                                    18-34056          1922
116.   Weston Inn SCC LLC                                       18-34057          7871
117.   Westover Hills SCC LLC                                   18-34059          3303
118.   Whitesboro SCC LLC                                       18-34060          7745
119.   Windcrest SCC LLC                                        18-34061          9541
120.   Windmill SCC LLC                                         18-34062          8067
121.   Wurzbach SCC LLC                                         18-34063          9920




                                             3
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18   Entered 12/05/18 14:18:15   Page 53 of 64



                                     Exhibit B

                                Organizational Charts




66098845.15
                                Case 18-33967-bjh11 Doc 25 Filed 12/05/18                                                Entered 12/05/18 14:18:15                                        Page 54 of 64




                                                                                            Senior Care Centers, LLC




                                                                                                                              Senior Care Consultants at     Senior Care Centers
                                                                                                                                      Home, Ltd.                                          Solutions 2 Wellness LLC      Partners Pharmacy, LLC
  Senior Care Center      SCC Senior Care     Senior Care Center        SCC Facilities      CTLTC Real Estate,                         SCC 1%                 Home Health LLC
                                                                                                                                                                                                                             SCC 37.037%
  Management II LLC       Investments LLC      Management LLC        (See SCC Fac. Sht.)          LLC                             Home Health 99%



                                                                                                                                                           Senior Rehab Solutions,
                                                                                                                                                                    LLC                     Nicoya Health & Lifestyle
Harden Pharmacy, LLC                        TRISUN Healthcare,     Harden HUD Holdco,        Harden Non-HUD
                       MAJOR TIMBERS, LLC                                                                          CapWest – Texas, LLC                         SCC 85.09%                     Management, LLC
 dba MBS Pharmacy                                 LLC                     LLC                  Holdco, LLC
                                                                                                                                                               CTLTC 14.91%


                                                                                                                                                           Canopy Medical Staffing          SCC Hospice Holdco LLC
                                                                                                                                                                   LLC
                                                                   CTLTC HUD Facilities       CTLTC Facilities         HHC Portland AL, LP
                                                                   (See CTLTC Fac. Sht.)   (See CTLTC Fac. Sht.)         (CapWest is GP)

                                                                                                                                                           Senior Rehab Solutions
                                                                                                                                                            North Louisiana LLC



                                                                                                                                                                                   Gamble Hospice Care          Gamble Hospice Care
                                                                                                                                                                                       Cenla LLC                  Northwest LLC




                                                                                                                                                           Gamble Hospice Care          Agape Hospice Care of           Gamble Hospice Care
                                                                                                                                                             Northeast LLC               Ruston LLC (SHELL)                Central LLC
Case 18-33967-bjh11 Doc 25 Filed 12/05/18   Entered 12/05/18 14:18:15   Page 55 of 64



                                   SCC Facilities

 Brinker SCC LLC

 Beltline SCC LLC

 Fairpark SCC LLC

 HG SCC LLC

 Lakepointe SCC LLC

 Mullican SCC LLC

 Pleasantmanor SCC LLC

 Rowlett SCC LLC

 RW SCC LLC

 Vintage SCC LLC

 Whitesboro SCC LLC

 Crestwood SCC LLC

 PARK BEND SCC LLC

 STONEBRIDGE SCC LLC

 HEARTHSTONE SCC LLC

 SAGEBROOK SCC LLC

 HILL COUNTRY SCC LLC

 JACKSONVILLE SCC LLC

 MIDLAND SCC LLC

 PECAN TREE SCC LLC

 SAN ANGELO SCC LLC

 Onion Creek SCC LLC
Case 18-33967-bjh11 Doc 25 Filed 12/05/18   Entered 12/05/18 14:18:15   Page 56 of 64




 Brownwood SCC LLC

 Redoak SCC LLC

 SCC Edinburg LLC

 Mission SCC LLC

 Community SCC LLC

 Green Oaks SCC LLC

 Hewitt SCC LLC

 Crowley SCC LLC

 Stallings Court SCC LLC

 Harbor Lakes SCC LLC

 Corpus Christi SCC LLC

 Marlandwood East SCC LLC

 Marlandwood West SCC LLC

 Meadow Creek SCC LLC

 Round Rock SCC LLC

 Summer Regency SCC LLC

 Western Hills SCC LLC

 Weston Inn SCC LLC

 Windcrest SCC LLC

 Wurzbach SCC LLC

 Alief SCC LLC

 Bandera SCC LLC

 Baytown SCC LLC
Case 18-33967-bjh11 Doc 25 Filed 12/05/18   Entered 12/05/18 14:18:15   Page 57 of 64




 Capitol SCC LLC

 Cedar Bayou SCC LLC

 La Hacienda SCC LLC

 Mill Forest Road SCC LLC

 Mystic Park SCC LLC

 Pasadena SCC LLC

 Presidential SCC LLC

 Riverside SCC LLC

 South Oaks SCC LLC

 West Oaks SCC LLC

 Windmill SCC LLC

 Hunters Pond SCC LLC

 Pecan Valley SCC LLC

 Westover Hills SCC LLC

 Clear Brook SCC LLC

 Valley Grande SCC LLC

 Normandie SCC LLC

 Bradford SCC LLC

 Shreveport SCC LLC

 Booker SCC LLC

 Springlake SCC LLC

 Colonial SCC LLC

 Bossier SCC LLC
Case 18-33967-bjh11 Doc 25 Filed 12/05/18   Entered 12/05/18 14:18:15   Page 58 of 64




 Ruston SCC LLC

 Springlake ALF SCC LLC

 SCC Socorro LLC

 Stonegate SCC LLC

 Holland Lake SCC LLC

 San Antonio SCC LLC

 SCC Socorro LLC




 Shell Subsidiaries:

 West Monroe Hospice SCC LLC

 Minden Hospice SCC LLC

 Greenhill LLC

 Kemp SCC LLC

 Whispering Pines SCC LLC
Case 18-33967-bjh11 Doc 25 Filed 12/05/18        Entered 12/05/18 14:18:15   Page 59 of 64



                                        CTLTC Facilities

 Harden Non-HUD Holdco, LLC
 PM Management – Allen NC, LLC

 PM Management – Babcock NC, LLC

 PM Management – Cedar Park NC, LLC

 PM Management–Corpus Christi NC II, LLC

 PM Management–Corpus Christi NC III, LLC

 PM Management – Corsicana NC II, LLC

 PM Management – Corsicana NC III, LLC

 PM Management – Corsicana NC, LLC

 PM Management – Denison NC, LLC

 PM Management – El Paso I NC, LLC

 PM Management – Fredericksburg NC, LLC

 PM Management – Frisco NC, LLC

 PM Management – Garland AL, LLC

 PM Management – Garland NC, LLC

 PM Management – Golden Triangle NC I, LLC

 PM Management – Golden Triangle NC II, LLC

 PM Management – Golden Triangle NC III, LLC

 PM Management – Golden Triangle NC IV, LLC

 PM Management – Lewisville, NC LLC

 PM Management – Pflugerville AL, LLC

 PM Management–Portland AL, LLC
Case 18-33967-bjh11 Doc 25 Filed 12/05/18   Entered 12/05/18 14:18:15   Page 60 of 64




 PM Management–Portland NC, LLC

 PM Management – Round Rock AL, LLC

 PM Management – San Antonio NC, LLC

 PM Management – San Antonio AL, LLC

 PM Management–Sinton NC, LLC

 PM Management – Portfolio V NC, LLC

 PM Management – Portfolio VI NC, LLC

 PM Management – Portfolio VII NC, LLC



 Shell Subsidiaries:

 PM Management – Austin NC, LLC

 PM Management – Austin NC II, LLC

 PM Management – Corpus Christi NC, LLC

 PM Management – Georgetown NC, LLC

 PM Management – Georgetown AL, LLC

 PM Management – Hewitt NC, LLC

 PM Management – Killeen IV NC, LLC

 PM Management – Pflugerville NC, LLC

 PM Management – San Angelo NC I, LLC

 PM Management – San Angelo NC II, LLC

 PM Management – Temple NC I, LLC

 PM Management – Temple NC II, LLC

 PM Management – Temple NC III, LLC

 PM Management – Temple NC IV, LLC
Case 18-33967-bjh11 Doc 25 Filed 12/05/18   Entered 12/05/18 14:18:15   Page 61 of 64




 PM Management – Trinity NC, LLC

 PM Management - Windcrest NC, LLC

 PM Management – Wurzbach NC, LLC

 PM Management – Temple NC II, LLC



 Harden HUD Holdco, LLC
 PM Management – Killeen I NC, LLC

 PM Management – Killeen II NC, LLC

 PM Management – Killeen III NC, LLC

 PM Management – New Braunfels NC, LLC

 PM Management – Park Valley NC, LLC

 PM Management – Portfolio VIII NC, LLC

 PM Management – Portfolio IX NC, LLC
Case 18-33967-bjh11 Doc 25 Filed 12/05/18        Entered 12/05/18 14:18:15       Page 62 of 64



                                          Exhibit C

                                  Schedule of Credit Facility

      A comprehensive list of all Credit Facility Documents, including specific Debtors to each
agreement, is attached to the Cash Collateral Order as Exhibit B-1.

       Non-HUD Facility. The non-HUD Borrowers as of December 4, 2018 consist of HILL
COUNTRY SCC LLC, JACKSONVILLE SCC LLC, MIDLAND SCC LLC, PECAN TREE
SCC LLC, SAN ANGELO SCC LLC, Riverside SCC LLC, South Oaks SCC LLC, Capitol SCC
LLC, Bandera SCC LLC, Cedar Bayou SCC LLC, Baytown SCC LLC, La Hacienda SCC LLC,
West Oaks SCC LLC, Alief SCC LLC, Windmill SCC LLC, Pasadena SCC LLC, Mystic Park
SCC LLC, Presidential SCC LLC, Mill Forest Road SCC LLC, Rowlett SCC LLC, Onion Creek
SCC LLC, Brownwood SCC LLC, SCC Edinburg LLC, Redoak SCC LLC, Mission SCC LLC,
Community SCC LLC, Green Oaks SCC LLC, Hewitt SCC LLC, Crowley SCC LLC, Stallings
Court SCC LLC, Harbor Lakes SCC LLC, Marlandwood East SCC LLC, Meadow Creek SCC
LLC, Western Hills SCC LLC, Weston Inn SCC LLC, Hunters Pond SCC LLC, Pecan Valley
SCC LLC, Westover Hills SCC LLC, Clear Brook SCC LLC, Valley Grande SCC LLC,
Normandie SCC LLC, Bradford SCC LLC, Shreveport SCC LLC, Booker SCC LLC, Springlake
SCC LLC, Colonial SCC LLC, Bossier SCC LLC, Ruston SCC LLC, Springlake ALF SCC
LLC, Stonegate SCC LLC, Holland Lake SCC LLC, SCC Socorro LLC, Senior Care Center
Management LLC, SCC Senior Care Investments LLC, Solutions 2 Wellness LLC, Senior Care
Centers Home Health LLC, Canopy Medical Staffing LLC, CTLTC Real Estate, LLC, Harden
Non-HUD Holdco, LLC, TRISUN Healthcare, LLC, CapWest – Texas, LLC, MAJOR
TIMBERS, LLC, PM Management – Babcock NC, LLC, PM Management – Cedar Park NC,
LLC, PM Management–Corpus Christi NC II, LLC, PM Management–Corpus Christi NC III,
LLC, PM Management – Corsicana NC, LLC, PM Management – Corsicana NC II, LLC, PM
Management – Corsicana NC III, LLC, PM Management – El Paso I NC, LLC, PM Management
– Garland AL, LLC, PM Management – Georgetown AL, LLC, PM Management – Georgetown
NC, LLC, PM Management – Golden Triangle NC I, LLC, PM Management – Golden Triangle
NC II, LLC, PM Management – Golden Triangle NC III, LLC, PM Management – Golden
Triangle NC IV, LLC, PM Management – Pflugerville AL, LLC, PM Management – Portfolio V
NC, LLC, PM Management – Portfolio VII NC, LLC, PM Management–Portland AL, LLC, PM
Management–Portland NC, LLC, PM Management – Round Rock AL, LLC, PM Management –
San Antonio AL, LLC, PM Management – San Antonio NC, LLC, PM Management–Sinton NC,
LLC, each a Texas limited liability company, HHC Portland AL, LP, a Texas limited
partnership, and Senior Rehab Solutions LLC, a Delaware limited liability company.

       HUD Facility. The HUD Borrowers as of December 4, 2018 consist of Hearthstone SSC
LLC, Crestwood SCC LLC, Park Bend SCC LLC, Sagebrook SCC LL, Stonebridge SCC, LLC,
Corpus Christi SCC LLC, Round Rock SCC LLC, Brinker SCC LLC, Beltline SCC LLC,
Fairpark SCC LLC, HG SCC LLC, Lakepointe SCC LLC, Mullican SCC LLC, Pleasantmanor
SCC LLC, RW SCC LLC, Vintage SCC LLC, Whitesboro SCC LLC, PM Management –
Fredericksburg NC, LLC, Marlandwood West SCC LLC, Summer Regency SCC LLC,
Windcrest SCC LLC, Wurzbach SCC LLC, PM Management – Allen NC, LLC, PM
Management – Denison NC, LLC, PM Management – Frisco NC, LLC, PM Management –



66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18       Entered 12/05/18 14:18:15   Page 63 of 64



Garland NC, LLC, PM Management – Lewisville NC, LLC, and PM Management – Portfolio VI
NC, LLC, each a Texas limited liability company.




                                            2
66098845.15
Case 18-33967-bjh11 Doc 25 Filed 12/05/18                  Entered 12/05/18 14:18:15             Page 64 of 64



                                                   Exhibit D

                                    Schedule of Leases and Landlords

 Landlord1                                             Portfolio                             # of Facilities
Granite.                                               Momentum                              4
Granite                                                Valley Grande                         1
Granite                                                SCC Granite Portfolio #1              12
Granite                                                SCC Granite Portfolio #2              6
Granite                                                SCC Granite Trisun I                  3
Granite                                                SCC Granite Trisun II                 3
Granite                                                SCC Granite Trisun IV                 5
Sabra                                                  Hollywood CCP                         12
Sabra                                                  Onion Creek                           1
Sabra                                                  Ranger CCP                            13
Sabra                                                  SCC NHP Portfolio #1                  5
Sabra                                                  Vegas                                 9
LTC                                                    SCC LTC Portfolio #1                  5
LTC                                                    SCC LTC Portfolio #3                  2
LTC                                                    Meridian Portfolio #2                 4
Formation Properties VIII, LP                          American Capital                      5
Hidalgo Healthcare Realty, LLC                         Hidalgo                               1
Granite Valley Grande LLC                              Socorro                               1
Conroe Health Development, LP                          Cedar Park                            1
Heatherwilde Assisted Living, LLC                      Heatherwilde                          1
Willacy Health Care, Inc.                              Willacy                               1
MVI Health Center, LP                                  MVI                                   1
Navarro SNF Development LP                             Navarro                               1
Prevarian Senior Living, LP                            Prevarian                             1
GLS Hospice Properties, LLC                            GLS Hospice                           4
GPDP Development, Ltd.                                 Hollywood GBP                         2
HC Hill County Associates, Ltd.                        House Cross                           5
Saddleback Group, LLC                                  Saddleback                            2




1
  As used herein, “Landlord” refers to an entity or its respective affiliates. References to “Landlord” are to the
Debtors’ current Landlord, reflecting any subsequent assignments.


66098845.15
